EXHIBIT 10.21

 

AMENDED AND RESTATED
INTERCREDITOR AGREEMENT

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of February 17, 2004,
among DEUTSCHE BANK TRUST COMPANY AMERICAS, as Credit Agent, WILMINGTON TRUST
COMPANY, as Second Priority Noteholder Agent and as 2004 Noteholder Agent, and
PLIANT CORPORATION.

 

W I T N E S S E T H :

 

WHEREAS, the Company (such term and each other capitalized term used herein
having the meanings set forth in Section 1 below), Deutsche Bank Trust Company
Americas, in its capacity as collateral agent under the Existing Credit
Agreement, and Wilmington Trust Company, in its capacity as trustee under the
2003 Indenture, are parties to the Intercreditor Agreement dated as of May 30,
2003 (the “Existing Intercreditor Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company, certain lenders,
Credit Suisse First Boston, acting through its Cayman Islands Branch, as
administrative agent and documentation agent, Deutsche Bank Trust Company
Americas, as collateral agent, General Electric Capital Corporation, as
co-collateral agent, and JPMorgan Chase Bank, as syndication agent, are parties
to the Credit Agreement dated as of February 17, 2004 (as amended, supplemented
or otherwise modified from time to time, the “New Credit Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company and the 2004 Trustee
have entered into the Indenture dated as of February 17, 2004 (as amended,
supplemented or otherwise modified from time to time, the “2004 Indenture”),
pursuant to which the 2004 Notes are governed;

 

WHEREAS, the New Credit Agreement and the 2004 Notes Indenture, and the
Indebtedness incurred in respect thereof, have refinanced and replaced the
Existing Credit Agreement in its entirety, and each of the New Credit Agreement
and the 2004 Notes Indenture constitutes a Future First-Lien Credit Facility
designated by the Company as a “Senior Credit Agreement” pursuant to Section 5.6
of the Existing Intercreditor Agreement;

 

WHEREAS, the Obligations of the Company under the New Credit Agreement, the 2003
Indenture and the 2004 Indenture are secured (together with certain other
obligations) by various assets of the Company and certain Subsidiaries thereof
and, pursuant to Section 5.6 of the Existing Intercreditor Agreement, the
Company, the Second Priority Noteholder Agent and the 2004 Noteholder Agent
desire to amend and restate the Existing Intercreditor Agreement to provide for
the relative priority of their respective Liens on and security interests in the
Common Collateral and certain other rights, priorities and limitations in
connection with the exercise of remedies in respect of the Common Collateral;
and

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition precedent to the making of loans and the issuance of
letters of credit under the New Credit Agreement and to the issuance of the 2004
Notes that the parties hereto enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to amend and restate the Existing
Intercreditor Agreement in its entirety as follows:

 


SECTION 1.                                          DEFINITIONS.  AS USED IN
THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:

 

“2003 Indenture” means the Indenture dated as of May 30, 2003 (as amended,
supplemented or otherwise modified from time to time), pursuant to which the
2003 Notes are governed.

 

“2003 Notes” means (a) the initial $250,000,000 in principal amount of 111/8%
Senior Secured Notes due 2009 issued by the Company under the 2003 Indenture,
(b) the exchange notes issued in exchange therefor as contemplated by the
Registration Rights Agreement dated as of May 30, 2003, between the Company and
the Initial Purchasers (as defined therein) and (c) any additional notes issued
under the 2003 Indenture by the Company, to the extent permitted by the
Indentures and the Senior Credit Agreement.

 

“2003 Trustee” means Wilmington Trust Company, in its capacity as trustee under
the 2003 Indenture and collateral agent under the Security Documents (as defined
in the 2003 Indenture), and any successor trustee and collateral agent
thereunder.

 

“2004 Indenture” has the meaning set forth in the recitals hereto.

 

“2004 Noteholder Agent” means the 2004 Trustee and also includes its successors
hereunder as agent for the 2004 Noteholders (or if there is more than one such
successor agent, such agents representing the 2004 Noteholders holding a
majority of the 2004 Noteholder Claims) under the 2004 Noteholder Documents in
accordance with Section 5.8(b), exercising substantially the same rights and
powers, or if there is no acting 2004 Noteholder Agent under the Senior
Indenture, the Required Lenders with respect thereto.

 

“2004 Noteholder Claims” means all Obligations in respect of the 2004 Notes or
arising under the 2004 Noteholder Documents or any of them.

 

“2004 Noteholder Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any 2004 Noteholder Claim.

 

“2004 Noteholder Collateral Documents” means the Security Documents (as defined
in the 2004 Indenture) and any other document or instrument pursuant to which a
Lien is granted by any Grantor to secure any 2004 Noteholder Claims or under
which rights or remedies with respect to any such Lien are governed.

 

2

--------------------------------------------------------------------------------


 

“2004 Noteholder Documents” means (a) the 2004 Indenture, the 2004 Notes, the
2004 Noteholder Collateral Documents and any document or instrument evidencing
or governing any Other First-Priority Obligations (as defined in the 2004
Indenture) and (b) any other related document or instrument executed and
delivered pursuant to any 2004 Noteholder Document described in clause (a) above
evidencing or governing any Obligations thereunder.

 

“2004 Noteholder Liens” means Liens on the Common Collateral created under the
2004 Noteholder Collateral Documents to secure the 2004 Noteholder Claims.

 

“2004 Noteholder Pledge Agreement” means the Pledge Agreement, dated as of
February 17, 2004, among the Company, the other Grantors and the 2004 Trustee.

 

“2004 Noteholders” means the Persons holding 2004 Noteholder Claims, including
the 2004 Noteholder Agent.

 

“2004 Notes” means (a) the $306,000,000 principal amount at maturity of 111/8%
Senior Secured Discount Notes due 2009 to be issued by the Company, (b) the
exchange notes issued in exchange therefor as contemplated by the Registration
Rights Agreement dated as of February 17, 2004, between the Company and the
Initial Purchasers (as defined therein) and (c) any additional notes issued
under the 2004 Indenture by the Company, to the extent permitted by the
Indentures and the Senior Credit Agreement.

 

“2004 Notes First Lien Collateral” means, at all times prior to (but not on or
after) the 2004 Notes First Lien Transition Date, the 2004 Noteholder Collateral
(other than the Senior Lender First Lien Collateral).

 

“2004 Notes First Lien Transition Date” means the earlier of (a) the date of the
Discharge of 2004 Noteholder Claims and (b) the date on which (i) the 2004 Notes
First Lien Collateral shall have been released from all Liens created under the
2004 Noteholder Documents and (ii) the 2004 Noteholder Documents do not require
the release of the Senior Lender Liens on the 2004 Notes First Lien Collateral
or otherwise prohibit such Liens; provided, however, that if on the earlier of
the dates referred to in clauses (a) and (b) above (i) any Insolvency or
Liquidation Proceeding is proceeding or (ii) any action has been taken by the
2004 Trustee or the 2004 Noteholders to enforce the 2004 Noteholder Liens in
respect of the 2004 Notes First Lien Collateral, then such date shall not be the
2004 Notes First Lien Transition Date.

 

“2004 Notes Second Priority Claims” means the Senior Lender Claims, the
Noteholder Claims (other than the 2004 Noteholder Claims) and any other
Second-Priority Obligations (as defined in the 2004 Indenture).

 

“2004 Notes Second Priority Collateral Documents” means the Senior Lender
Collateral Documents, the Noteholder Collateral Documents (other than the 2004
Noteholder Collateral Documents) and the Other Second Priority Collateral
Documents.

 

“2004 Notes Second Priority Secured Parties” means the Persons holding 2004
Notes Second Priority Claims.

 

3

--------------------------------------------------------------------------------


 

“2004 Trustee” means Wilmington Trust Company, in its capacity as trustee under
the 2004 Indenture and collateral agent under the Security Documents (as defined
in the 2004 Indenture), and any successor trustee and collateral agent
thereunder.

 

“Affiliate” means any Person that would be an “Affiliate” under the Indentures
or the Senior Credit Agreement.

 

“Agreement” means this Agreement, as amended, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Bank Indebtedness” means any and all amounts payable under or in respect of the
Credit Agreement, including principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company  or any Subsidiary whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, guarantees and all other amounts payable
thereunder or in respect thereof.

 

“Bankruptcy Law” means Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

 

“Business Day” means any day other than a Saturday, a Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“Cash Management Arrangement” means any arrangement pursuant to which any
financial institution provides treasury, depositary or cash management services
or automated clearinghouse transfers of funds.

 

“Cash Management Obligations” means, with respect to any Person, all obligations
of such Person in respect of overdrafts and related liabilities owed to any
other Person that arise from treasury, depositary or cash management services or
in connection with any automated clearing house transfers of funds or any
similar transactions.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, that are subject to both Senior Liens and Junior Liens.

 

“Company” means Pliant Corporation, a Utah corporation.

 

“Comparable Obligations Collateral Document” means, in relation to any Common
Collateral subject to any Senior Lien created under any Senior Obligations
Collateral Document, that Junior Obligations Collateral Document that creates a
Lien on the same Common Collateral, granted by the same Grantor.

 

“Credit Agent” means the Credit Agreement Collateral Agent and also includes its
successors hereunder as collateral agent for the Senior Lenders (or if there is
more than one such successor agent, such agents representing the Senior Lenders
holding a majority of the Senior Lender Claims) under the Senior Credit
Agreement in accordance with Section 5.8(a),

 

4

--------------------------------------------------------------------------------


 

exercising substantially the same rights and powers, or if there is no acting
Credit Agent under the Senior Credit Agreement, the Required Lenders.

 

“Credit Agreement” means the credit agreement dated as of February 17, 2004,
among the Company, the subsidiaries of the Company party thereto, the financial
institutions party thereto as lenders, Credit Suisse First Boston, acting
through its Cayman Islands Branch, as administrative agent and documentation
agent, Deutsche Bank Trust Company Americas, as collateral agent, General
Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase Bank,
as syndication agent, together with related documents thereto including any
guarantee agreements and security documents, as further amended, modified,
supplemented, restated, renewed, refunded, replaced, restructured, repaid or
refinanced from time to time (including any agreement extending the maturity
thereof or increasing the amount of available borrowings thereunder or adding
Restricted Subsidiaries (as defined in the Indentures) of the Company as
additional borrowers or guarantors thereunder) whether with the original agents
and lenders or otherwise and whether provided under the original credit
agreement or other credit agreements or otherwise.

 

“Credit Agreement Collateral Agent” means Deutsche Bank Trust Company Americas,
in its capacity as collateral agent under the New Credit Agreement and the
Security Documents (as defined in the New Credit Agreement), and any successor
collateral agent thereunder.

 

“Credit Facilities” means one or more (a) debt facilities (including the Credit
Agreement) or commercial paper facilities providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (b) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments)
or (c) instruments or agreements evidencing any other Indebtedness, in each
case, as amended, supplemented, modified, extended, renewed, restated or
refunded in whole or in part from time to time.

 

“Discharge of 2004 Noteholder Claims” means, except to the extent otherwise
provided in Section 5.8(b), payment in full in cash of (a) the principal of and
interest and premium, if any, on all Indebtedness outstanding under the 2004
Noteholder Documents or, with respect to letters of credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with the 2004 Noteholder Documents, as applicable, in each
case after or concurrently with termination of all commitments to extend credit
thereunder and (b) any other 2004 Noteholder Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal, interest and
premium are paid.

 

“Discharge of Senior Lender Claims” means, except to the extent otherwise
provided in Section 5.8(a), payment in full in cash of (a) the principal of and
interest and premium, if any, on all Indebtedness outstanding under the
First-Lien Credit Facilities or, with respect to letters of credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with such First-Lien Credit Facilities, as applicable, in
each case after or concurrently with termination of all commitments to extend
credit thereunder

 

5

--------------------------------------------------------------------------------


 

and (b) any other Senior Lender Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal, interest and premium
are paid.

 

“Discharge of Senior Obligations” means (a) with respect to the Senior Lender
Claims and the Senior Lender First Lien Collateral, the Discharge of Senior
Lender Claims, and (b) with respect to the 2004 Noteholder Claims and the 2004
Notes First Lien Collateral, the Discharge of 2004 Noteholder Claims.

 

“Existing Credit Agreement” means the Credit Agreement dated as of September 30,
1997, as amended and restated as of May 31, 2000, among the Company, Aspen
Industrial, S.A. de C.V., the lenders party thereto, Deutsche Bank Trust Company
Americas (f/k/a Bankers Trust Company), as administrative agent and collateral
agent, JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank), as syndication
agent, and The Bank of Nova Scotia, as documentation agent, as amended to the
date hereof.

 

“Existing Intercreditor Agreement” has the meaning set forth in the recitals
hereto.

 

“Fair Market Value” means, with respect to any asset or property, the price
which would be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.  In connection with
any sale or disposition of any Common Collateral, or the receipt of any proceeds
in respect of any insurance policy covering any Common Collateral, the Fair
Market Value of the Senior Lender First Lien Collateral and 2004 Notes First
Lien Collateral the subject of such sale, disposition or insurance award shall
be determined in good faith by the Board of Directors of the Company; provided,
however, that if the aggregate amount of gross proceeds received in connection
with such sale, disposition or insurance award exceeds $20.0 million, the Fair
Market Value of such Senior Lender First Lien Collateral and 2004 Notes First
Lien Collateral shall be determined by an investment banking firm, accounting
firm or appraisal firm of national standing selected by the Company that is not
an Affiliate of the Company; and provided further, however, that in connection
with any Insolvency or Liquidation Proceeding, such Fair Market Value shall be
determined by the court or other body with jurisdiction over such proceeding.

 

“First-Lien Credit Facilities” means (a) the Credit Facilities provided pursuant
to the Credit Agreement and (b) any other Credit Facility, that, in the case of
both clauses (a) and (b), is secured by a Permitted Lien (as defined in the
applicable Indenture) described in clause (a) of the definition thereof (in the
case of the 2003 Indenture) and clause (a)(2) of the definition thereof (in the
case of the 2004 Indenture) and (except for the Credit Facilities provided
pursuant to the New Credit Agreement) is designated by the Company as a
“First-Lien Credit Facility” for purposes of the applicable Indenture.

 

“Future First-Lien Credit Facility” means any First-Lien Credit Facility (other
than the New Credit Agreement).

 

“Future Other First-Lien Obligations” means all Obligations of the Company or
any other Grantor in respect of Cash Management Obligations or Hedging
Obligations that are

 

6

--------------------------------------------------------------------------------


 

designated by the Company as “Credit Agreement Obligations” for purposes of the
applicable Indenture (other than any Senior Lender Cash Management Obligations
and Senior Lender Hedging Obligations).

 

“Grantors” means the Company and each of the Subsidiaries that has executed and
delivered a Senior Obligations Collateral Document or a Junior Obligations
Collateral Document.

 

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person in respect of any Swap Agreement.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the Indentures or the Senior Credit Agreement.

 

“Indentures” means the 2003 Indenture and the 2004 Indenture.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of their
respective assets, (c) any liquidation, dissolution, reorganization or winding
up of any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

 

“Junior Collateral Agent” means (a) with respect to the Senior Lender First Lien
Collateral, the Second Priority Noteholder Agent and the 2004 Noteholder Agent,
and (b) at all times prior to (but not on or after) the 2004 Notes First Lien
Transition Date, with respect to the 2004 Notes First Lien Collateral, the
Credit Agent and the Second Priority Noteholder Agent.

 

“Junior Liens” means (a) in respect of the Senior Lender First Lien Collateral,
the Noteholder Liens on such Common Collateral, and (b) at all times prior to
(but not on or after) the 2004 Notes First Lien Transition Date, in respect of
the 2004 Notes First Lien Collateral, the Senior Lender Liens on such Common
Collateral and the Noteholder Liens (other than the 2004 Noteholder Liens) on
such Common Collateral.

 

“Junior Obligations” means (a) with respect to the Senior Lender Claims (to the
extent such Senior Lender Claims are secured by the Senior Lender First Lien
Collateral), the Noteholder Claims, and (b) at all times prior to (but not on or
after) the 2004 Notes First Lien Transition Date, with respect to the 2004
Noteholder Claims (to the extent such 2004 Noteholder Claims are secured by the
2004 Notes First Lien Collateral), the 2004 Notes Second Priority Claims.

 

“Junior Obligations Collateral Documents” means (a) with respect to the Senior
Lender First Lien Collateral, the Noteholder Collateral Documents, and (b) at
all times prior to (but not on or after) the 2004 Notes First Lien Transition
Date, with respect to the 2004 Notes First Lien Collateral, the 2004 Notes
Second Priority Collateral Documents.

 

7

--------------------------------------------------------------------------------


 

“Junior Obligations Documents” means (a) with respect to the Noteholder Claims
(as Junior Obligations), the Noteholder Documents, and (b) at all times prior to
(but not on or after) the 2004 Notes First Lien Transition Date, with respect to
the 2004 Notes Second Priority Claims (as Junior Obligations), the Senior Lender
Documents, the Noteholder Documents (other than the 2004 Noteholder Documents)
and the Other Second Priority Documents.

 

“Junior Obligations Secured Parties” means (a) with respect to the Senior Lender
First Lien Collateral, the Noteholders, and (b) at all times prior to (but not
on or after) the 2004 Notes First Lien Transition Date, with respect to the 2004
Notes First Lien Collateral, the 2004 Notes Second Priority Secured Parties.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Mark-to-Market Value” means, with respect to any Swap Agreement under which any
Hedging Obligations were incurred at any time, the maximum aggregate amount
(giving effect to any netting agreements) that the Company and the Subsidiaries
would be required to pay if such Swap Agreement were terminated at such time by
reason of a default on the part of the Company.

 

“New Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Noteholder Claims” means all Obligations in respect of the Notes or arising
under the Noteholder Documents or any of them.

 

“Noteholder Collateral Documents” means the Second Priority Noteholder
Collateral Documents, the 2004 Noteholder Collateral Documents and the Other
Noteholder Collateral Documents.

 

“Noteholder Documents” means the Second Priority Noteholder Documents, the 2004
Noteholder Documents and the Other Noteholder Documents.

 

“Noteholder Liens” means Liens on the Common Collateral created under the
Noteholder Collateral Documents to secure the Noteholder Claims.

 

“Noteholders” means the Persons holding Noteholder Claims.

 

“Notes” means the 2003 Notes and the 2004 Notes.

 

“Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, expense reimbursement

 

8

--------------------------------------------------------------------------------


 

obligations or other liabilities payable under the documentation governing any
Indebtedness, (c) any obligation to post cash collateral in respect of letters
of credit and any other obligations or (d) any Cash Management Obligations or
Hedging Obligations.

 

“Other Noteholder Collateral Documents” means any document or instrument
pursuant to which a Lien is granted by any Grantor to secure any Secondary
Collateral Obligations (other than Noteholder Claims).

 

“Other Noteholder Documents” means (a) any document or instrument evidencing or
governing any Secondary Collateral Obligations (as defined in the 2004
Indenture) (other than Noteholder Claims) and (b) any other related document or
instrument executed and delivered pursuant to any Other Noteholder Document
described in clause (a) above evidencing or governing any Obligations
thereunder.

 

“Other Second Priority Collateral Documents” means, at all times prior to (but
not on or after) the 2004 Notes First Lien Transition Date, any document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Second-Priority Obligations (as defined in the 2004 Indenture) other than Senior
Lender Claims and Second Priority Noteholder Claims.

 

“Other Second Priority Documents” means, at all times prior to (but not on or
after) the 2004 Notes First Lien Transition Date, (a) any document or instrument
evidencing or governing any Second-Priority Obligations (as defined in the 2004
Indenture) (other than Senior Lender Claims and Second Priority Noteholder
Claims) and (b) any other related document or instrument executed and delivered
pursuant to any Other Second Priority Document described in clause (a) above
evidencing or governing any Obligations thereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means (a) the Common Collateral in the possession or under
the control of the Credit Agent (or its agents or bailees), to the extent that
possession or control thereof is necessary to perfect a Lien thereon under the
Uniform Commercial Code (or equivalent legislation of other jurisdictions), and
(b) the “Pledged Securities” under, and as defined in, the 2004 Noteholder
Pledge Agreement.  The Pledged Collateral shall include (a) the Collection
Deposit Accounts, Cash Concentration Accounts and General Funds Account (each as
defined in the Senior Lender Collateral Documents) required to be maintained
pursuant to the Senior Lender Collateral Documents, and each other deposit
account of any Grantor that is subject to a control agreement for the benefit of
the Credit Agent pursuant to the Senior Lender Collateral Documents, and (b) the
Notes Collateral Account (as defined in the 2004 Indenture) required to be
maintained pursuant to the 2004 Noteholder Documents.

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Required Lenders” means, (a) with respect to any amendment or modification of
the Senior Credit Agreement, or any termination or waiver of any provision of
the Senior Credit Agreement, or any consent or departure by the Company or any
of the Subsidiaries therefrom, or consent of the Required Lenders required under
this Agreement, those Senior Lenders the

 

9

--------------------------------------------------------------------------------


 

approval of which is required to approve such amendment or modification of,
termination or waiver of any provision of or consent or departure from the
Senior Credit Agreement (or would be required to effect such consent under this
Agreement if such consent were treated as an amendment of the Senior Credit
Agreement) and (b) with respect to any amendment or modification of the Senior
Indenture, or any termination or waiver of any provision of the Senior
Indenture, or any consent or departure by the Company or any of the Subsidiaries
therefrom, or consent of the Required Lenders required under this Agreement,
those 2004 Noteholders the approval of which is required to approve such
amendment or modification of, termination or waiver of any provision of or
consent or departure from the Senior Indenture (or would be required to effect
such consent under this Agreement if such consent were treated as an amendment
of the Senior Indenture).

 

“Secondary Collateral Obligations” has the meaning assigned to such term in the
2004 Indenture.

 

“Second Priority Noteholder Agent” means the 2003 Trustee or, following the
payment in full of the principal of and interest and premium, if any, on all
Indebtedness under the 2003 Indenture, the agent representing the Second
Priority Noteholders holding a majority of the Second Priority Noteholder
Claims, exercising substantially the same rights and powers.

 

“Second Priority Noteholder Claims” means all Obligations in respect of the 2003
Notes or arising under the Second Priority Noteholder Documents or any of them.

 

“Second Priority Noteholder Collateral” means all the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Priority Noteholder Claim.

 

“Second Priority Noteholder Collateral Documents” means the Security Documents
(as defined in the 2003 Indenture) and any other document or instrument pursuant
to which a Lien is granted by any Grantor to secure any Second Priority
Noteholder Claims or under which rights or remedies with respect to any such
Lien are governed.

 

“Second Priority Noteholder Documents” means (a) the 2003 Indenture, the 2003
Notes, the Second Priority Noteholder Collateral Documents and any document or
instrument evidencing or governing any Other Second-Lien Obligations (as defined
in the 2003 Indenture) other than 2004 Noteholder Claims and the Senior Lender
Claims and (b) any other related document or instrument executed and delivered
pursuant to any Second Priority Noteholder Document described in clause (a)
above evidencing or governing any Obligations thereunder.

 

“Second Priority Noteholder Mortgages” means a collective reference to each
mortgage, deed of trust and any other document or instrument under which any
Lien on real property owned by any Grantor is granted to secure any Second
Priority Noteholder Claims or under which rights or remedies with respect to any
such Liens are governed.

 

“Second Priority Noteholders” means the Persons holding Second Priority
Noteholder Claims.

 

10

--------------------------------------------------------------------------------


 

“Senior Agreement” means (a) with respect to the Senior Lender Claims, the
Senior Credit Agreement, and (b) with respect to the 2004 Noteholder Claims, the
Senior Indenture.

 

“Senior Collateral Agent” means (a) with respect to the Senior Lender First Lien
Collateral, the Credit Agent, and (b) with respect to the 2004 Notes First Lien
Collateral, the 2004 Noteholder Agent.

 

“Senior Credit Agreement” means the New Credit Agreement; provided that if at
any time a Discharge of Senior Lender Claims occurs with respect to the New
Credit Agreement (without giving effect to Section 5.8(a)), then, to the extent
provided in Section 5.8(a), the term “Senior Credit Agreement” means the Future
First Lien Credit Facility designated by the Company as the “Senior Credit
Agreement” in accordance with such Section.

 

“Senior Indenture” means the 2004 Indenture; provided that if, at any time a
Discharge of 2004 Noteholder Claims occurs with respect to the 2004 Indenture
(without giving effect to Section 5.8(b)), then, to the extent provided in
Section 5.8(b), the term “Senior Indenture” means the 2004 Noteholder Document
designated by the Company as the “Senior Indenture” in accordance with such
Section.

 

“Senior Lender Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the same Senior Lender
Collateral Documents that secure Obligations under the Senior Credit Agreement.

 

“Senior Lender Claims” means (a) all Bank Indebtedness and all other
Indebtedness outstanding under one or more of any other First-Lien Credit
Facilities, including any Future First-Lien Credit Facilities, the Indebtedness
under each of which (i) constitutes Permitted Debt (as defined in the applicable
Indenture) or is otherwise permitted by the applicable Indenture, (ii) is
designated by the Company as “Credit Agreement Obligations” for purposes of the
applicable Indenture and (iii) is secured by a Permitted Lien (as defined in the
applicable Indenture) described in clause (a) of the definition thereof (in the
case of the 2003 Indenture) or clause (a)(2) of the definition thereof (in the
case of the 2004 Indenture), (b) all other Obligations (not constituting
Indebtedness) of the Company or any Grantor under the Credit Agreement or any
such other First-Lien Credit Facility, including all Senior Lender Hedging
Obligations and Senior Lender Cash Management Obligations, and (c) all Future
Other First-Lien Obligations.  Senior Lender Claims shall include all interest
accrued or accruing (or that would, absent the commencement of an Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with and at the rate specified in the
relevant Senior Lender Document whether or not the claim for such interest is
allowed as a claim in such Insolvency or Liquidation Proceeding. 
Notwithstanding anything to the contrary contained in the first sentence of this
definition, any Obligation under the Senior Lender Documents or any Future
First-Lien Credit Facility (including any Cash Management Obligations or Hedging
Obligations) shall constitute a “Senior Lender Claim” if the Credit Agent or the
relevant Senior Lender or Senior Lenders shall have received a written
representation from the Company in or in connection with the Senior Lender
Documents evidencing such Obligation that such Obligation constitutes a “Credit
Agreement Obligation” under and as defined in the applicable Indenture (whether
or not such Obligation is at any time determined not to have been

 

11

--------------------------------------------------------------------------------


 

permitted to be incurred under the applicable Indenture).  Notwithstanding the
foregoing, (a) not more than $8,500,000, in the aggregate, of the amount of
Senior Lender Cash Management Obligations and the Mark-to-Market Value of Senior
Lender Hedging Obligations will be included as Senior Lender Claims at any time
(it being understood and agreed that (i) the aggregate amount of Senior Lender
Cash Management Obligations and Mark-to-Market Value of Senior Hedging
Obligations to be included as Senior Lender Claims at any time will be allocated
(A) first, to the Senior Lender Cash Management Obligations arising out of Cash
Management Arrangements with Wachovia Bank N.A. (or any of its affiliates);
provided that the amount allocated pursuant to this clause (A) shall not exceed
$5,000,000; (B) second, to the Senior Hedging Obligations arising out of Swap
Agreements with JPMorgan Chase Bank (or any of its affiliates) in effect on the
date hereof; provided that the amount allocated pursuant to this clause (B)
shall not exceed $8,500,000 minus the amount allocated pursuant to clause (A);
and (C) third, pro rata among the remaining Senior Lender Cash Management
Obligations and Senior Lender Hedging Obligations (based on the respective
amounts (or Mark-to-Market Values, as applicable) of such Obligations) at such
time and (ii) any portion of any Senior Lender Cash Management Obligations or
Senior Lender Hedging Obligations excluded from being Senior Lender Claims
pursuant to this sentence will, with respect to the Senior Lender Claims, be
treated as Noteholder Claims and, therefore, Junior Obligations with respect to
the Senior Lender Claims for purposes of this Agreement) and (b) each reference
in this definition to any term defined in (or by reference to a term defined in)
both Indentures shall have the meaning assigned to such term in the (i) 2003
Indenture for purposes of determining the Senior Obligations with respect to the
Second Priority Noteholder Claims and (ii) the 2004 Indenture for purposes of
defining the Senior Obligations with respect to the 2004 Noteholder Claims.

 

“Senior Lender Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Senior Lender Claim.

 

“Senior Lender Collateral Documents” means the Security Documents (as defined in
the New Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Liens are governed.

 

“Senior Lender Documents” means the Senior Credit Agreement, the Senior Lender
Collateral Documents, and each of the other agreements, documents and
instruments (including each agreement, document or instrument providing for or
evidencing a Senior Lender Hedging Obligation or Senior Lender Cash Management
Obligation) providing for or evidencing any other Obligation under the Credit
Agreement or any Future First-Lien Credit Facility or any Future Other
First-Lien Obligations, and any other related document or instrument executed or
delivered pursuant to any Senior Lender Document at any time or otherwise
evidencing any Indebtedness arising under any Senior Lender Document.

 

“Senior Lender First Lien Collateral” means, (a) at all times prior to the 2004
Notes First Lien Transition Date, any and all of the following assets and
properties now owned or at any time hereafter acquired by any Grantor that
constitute Senior Lender Collateral:  (i) all Accounts Receivable; (ii) all
Inventory; (iii) all Payment Intangibles (including corporate tax refunds and
payments made by distributors and wholesalers to whom loans have been made by

 

12

--------------------------------------------------------------------------------


 

the Company or any of the Subsidiaries), other than any Payment Intangibles that
represent tax refunds in respect of or otherwise relate to real property,
Fixtures, Equipment or Intellectual Property; (iv) all Investment Property
(including capital stock of subsidiaries), marketable securities and other
Financial Assets; (v) all indebtedness owed to the Company or any of its
subsidiaries that arises from cash advances made after the date hereof to enable
the obligor or obligors thereon to acquire Inventory; (vi) all credit card
proceeds of the Company and the Subsidiaries, all collection accounts, Deposit
Accounts, commodity accounts and securities accounts and any cash or other
assets (including Investment Property, marketable securities and other Financial
Assets) in any such accounts (other than the Notes Collateral Account (as
defined in the 2004 Indenture) and any cash or other assets deposited in the
Notes Collateral Account pursuant to the terms of the 2004 Indenture); (vii) all
hedging, commodity or other derivative contracts (and any cash and other
deposits securing the same); (viii) all permits and licenses related to any of
the foregoing (excluding any permits or licenses related to the ownership or
operation of real property, Fixtures, Equipment or Intellectual Property);
(ix) all books and records related to the foregoing; (x) to the extent
evidencing, governing, securing or otherwise related to the preceding clauses
(i) through (x), all (A) General Intangibles, (B) Chattel Paper, (C) Instruments
and (D) Documents; and (xi) all Products and Proceeds of any and all of the
foregoing in whatever form received, including proceeds of insurance policies
related to Inventory of the Company and the Subsidiaries and including proceeds
of business interruption insurance to the extent related to the first 45 days of
the covered period with respect to any business interruption; and (b) at all
times on and after the 2004 Notes First Lien Transition Date, any and all the
Common Collateral.  All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
UCC.

 

“Senior Lender Hedging Obligations” means any Hedging Obligations secured by any
Common Collateral under the same Senior Lender Collateral Documents that secure
Obligations under the Senior Credit Agreement.

 

“Senior Lender Liens” means Liens on the Common Collateral created under the
Senior Lender Collateral Documents to secure the Senior Lender Claims.

 

“Senior Lenders” means the Persons holding Senior Lender Claims, including the
Credit Agent.

 

“Senior Liens” means (a) in respect of the Senior Lender First Lien Collateral,
the Senior Lender Liens on such Common Collateral, and (b) at all times prior to
(but not on or after) the 2004 Notes First Lien Transition Date, in respect of
the 2004 Notes First Lien Collateral, the 2004 Noteholder Liens on such Common
Collateral.

 

“Senior Obligations” means (a) with respect to the Noteholder Claims (to the
extent such Noteholder Claims are secured by the Senior Lender First Lien
Collateral), the Senior Lender Claims, and (b) at all times prior to (but not on
or after) the 2004 Notes First Lien Transition Date, with respect to the 2004
Notes Second Priority Claims (to the extent such 2004 Notes Second Priority
Claims are secured by the 2004 Notes First Lien Collateral), the 2004 Noteholder
Claims.

 

13

--------------------------------------------------------------------------------


 

“Senior Obligations Collateral” means (a) at all times prior to (but not on or
after) the 2004 Notes First Lien Transition Date, with respect to the 2004 Notes
Second Priority Claims and the 2004 Notes Second Priority Secured Parties, the
2004 Notes First Lien Collateral, and (b) with respect to the Noteholder Claims
and the Noteholders, the Senior Lender First Lien Collateral.

 

“Senior Obligations Collateral Documents” means (a) with respect to the Senior
Lender First Lien Collateral, the Senior Lender Collateral Documents, and (b) at
all times prior to (but not on or after) the 2004 Notes First Lien Transition
Date, with respect to the 2004 Notes First Lien Collateral, the 2004 Notes
Collateral Documents.

 

“Senior Obligations Documents” means (a) with respect to the Senior Lender
Claims, the Senior Lender Documents, and (b) at all times prior to (but not on
or after) the 2004 Notes First Lien Transition Date, with respect to the 2004
Noteholder Claims, the 2004 Noteholder Documents.

 

“Senior Obligations Secured Parties” means (a) with respect to the Senior Lender
First Lien Collateral, the Senior Lenders, and (b) at all times prior to (but
not on or after) the 2004 Notes First Lien Transition Date, with respect to the
2004 Notes First Lien Collateral, the 2004 Noteholders.

 

“Subsidiary” means any “Subsidiary” of the Company, as defined in the Indentures
or the Senior Credit Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 


(A)                                       TERMS GENERALLY.  THE DEFINITIONS OF
TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN ACCORDANCE
WITH THIS AGREEMENT, (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED
TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”,
“HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO
REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
HEREOF, (D) ALL REFERENCES HEREIN TO SECTIONS SHALL BE CONSTRUED TO REFER TO
SECTIONS OF THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL

 

14

--------------------------------------------------------------------------------


 

tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Any reference to any Person as a “Senior
Collateral Agent”, “Senior Obligations Secured Party”, “Junior Collateral Agent”
or “Junior Obligations Secured Party” shall be deemed to refer to such Person
only in its capacity as a Senior Collateral Agent, Senior Obligations Secured
Party, Junior Collateral Agent or Junior Obligations Secured Party, as the case
may be, and not in any other capacity under this Agreement.


 


SECTION 2.                                          LIEN PRIORITIES.

 


2.1                                 SUBORDINATION.  NOTWITHSTANDING THE DATE,
MANNER OR ORDER OF GRANT, ATTACHMENT OR PERFECTION OF ANY LIENS ON THE COMMON
COLLATERAL GRANTED TO THE SECOND PRIORITY NOTEHOLDER AGENT, THE 2004 NOTEHOLDER
AGENT, THE CREDIT AGENT, THE JUNIOR OBLIGATIONS SECURED PARTIES OR THE SENIOR
OBLIGATIONS SECURED PARTIES AND NOTWITHSTANDING ANY PROVISION OF THE UCC (OR
EQUIVALENT LEGISLATURE OF OTHER JURISDICTIONS), OR ANY APPLICABLE LAW OR THE
NOTEHOLDER DOCUMENTS, THE SENIOR LENDER DOCUMENTS OR THE OTHER SECOND PRIORITY
DOCUMENTS OR ANY OTHER CIRCUMSTANCE WHATSOEVER, EACH OF (A) THE SECOND PRIORITY
NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE SECOND PRIORITY NOTEHOLDERS,
(B) THE 2004 NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE 2004 NOTEHOLDERS, AND
(C) THE CREDIT AGENT, ON BEHALF OF ITSELF AND THE SENIOR LENDERS UNDER THE NEW
CREDIT AGREEMENT, HEREBY AGREES THAT:  (I) ANY SENIOR LIEN ON ANY COMMON
COLLATERAL SECURING ANY SENIOR OBLIGATIONS NOW OR HEREAFTER HELD BY OR ON BEHALF
OF THE SENIOR COLLATERAL AGENT OR ANY SENIOR OBLIGATIONS SECURED PARTIES OR ANY
AGENT OR TRUSTEE THEREFOR SHALL BE SENIOR IN ALL RESPECTS AND PRIOR TO ANY
JUNIOR LIEN OR OTHER LIEN ON SUCH COMMON COLLATERAL SECURING THE CORRESPONDING
JUNIOR OBLIGATIONS; AND (II) ANY JUNIOR LIEN OR OTHER LIEN ON ANY COMMON
COLLATERAL NOW OR HEREAFTER HELD BY OR ON BEHALF OF ANY JUNIOR COLLATERAL AGENT
OR ANY JUNIOR OBLIGATIONS SECURED PARTIES OR ANY AGENT OR TRUSTEE THEREFOR,
REGARDLESS OF HOW ACQUIRED, WHETHER BY GRANT, STATUTE, OPERATION OF LAW,
SUBROGATION OR OTHERWISE, SHALL BE JUNIOR AND SUBORDINATE IN ALL RESPECTS TO ALL
SENIOR LIENS ON SUCH COMMON COLLATERAL SECURING THE CORRESPONDING SENIOR
OBLIGATIONS.  ALL SENIOR LIENS ON ANY COMMON COLLATERAL SECURING ANY SENIOR
OBLIGATIONS SHALL BE AND REMAIN SENIOR IN ALL RESPECTS AND PRIOR TO ALL JUNIOR
LIENS OR OTHER LIENS ON SUCH COMMON COLLATERAL SECURING THE CORRESPONDING JUNIOR
OBLIGATIONS FOR ALL PURPOSES, WHETHER OR NOT SUCH SENIOR LIENS SECURING ANY
SENIOR OBLIGATIONS ARE SUBORDINATED TO ANY LIEN SECURING ANY OTHER OBLIGATION OF
THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER PERSON.


 


2.2                                 PROHIBITION ON CONTESTING LIENS.  EACH OF
(A) THE SECOND PRIORITY NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE SECOND
PRIORITY NOTEHOLDERS, (B) THE 2004 NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE
2004 NOTEHOLDERS, AND (C) THE CREDIT AGENT, ON BEHALF OF ITSELF AND THE SENIOR
LENDERS UNDER THE NEW CREDIT AGREEMENT, AGREES THAT IT SHALL NOT (AND HEREBY
WAIVES ANY RIGHT TO) CONTEST OR SUPPORT ANY OTHER PERSON IN CONTESTING, IN ANY
PROCEEDING (INCLUDING ANY INSOLVENCY OR LIQUIDATION PROCEEDING), THE PRIORITY,
VALIDITY OR ENFORCEABILITY OF (A) A SENIOR LIEN HELD BY OR ON BEHALF OF ANY OF
THE SENIOR OBLIGATIONS SECURED PARTIES IN THE COMMON COLLATERAL OR (B) A JUNIOR
LIEN HELD BY OR ON BEHALF OF ANY OF THE JUNIOR OBLIGATIONS SECURED PARTIES IN
THE COMMON COLLATERAL (IN THE CASE OF A LIEN REFERRED TO IN CLAUSE (A) OR (B)
ABOVE THAT IS HELD BY (I) A 2004 NOTEHOLDER, SOLELY TO SECURE OBLIGATIONS IN
RESPECT OF 2004 NOTES REFERRED TO IN CLAUSE (A), (B) OR (C) OF THE DEFINITION OF
THE TERM “2004 NOTES” IN SECTION 1 OR (II) A SECOND PRIORITY NOTEHOLDER, SOLELY
TO SECURE OBLIGATIONS IN RESPECT OF 2003 NOTES REFERRED TO IN CLAUSE (A), (B) OR
(C) OF THE DEFINITION OF THE TERM “2003 NOTES” IN SECTION 1)), AS THE CASE MAY
BE; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO

 

15

--------------------------------------------------------------------------------


 

prevent or impair the rights of the Senior Collateral Agent or any Senior
Obligations Secured Party (in their capacities as such) to enforce this
Agreement, including the priority of the Senior Liens securing the Senior
Obligations as provided in Section 2.1.


 


2.3                                 NO NEW LIENS.  SO LONG AS THE APPLICABLE
DISCHARGE OF SENIOR LENDER CLAIMS HAS NOT OCCURRED, THE PARTIES HERETO AGREE
THAT, AFTER THE DATE HEREOF, IF THE SECOND PRIORITY NOTEHOLDER AGENT OR THE 2004
NOTEHOLDER AGENT OR ANY NOTEHOLDER SHALL HOLD ANY LIEN ON ANY ASSETS OF THE
COMPANY OR ANY OTHER GRANTOR THAT (A) WOULD CONSTITUTE SENIOR LENDER FIRST LIEN
COLLATERAL IF SUCH ASSETS WERE SENIOR LENDER COLLATERAL, (B) SECURE ANY
NOTEHOLDER CLAIMS AND (C) ARE NOT ALSO SUBJECT TO THE FIRST-PRIORITY LIEN OF THE
CREDIT AGENT UNDER THE SENIOR LENDER DOCUMENTS, THEN THE SECOND PRIORITY
NOTEHOLDER AGENT OR THE 2004 NOTEHOLDER AGENT OR SUCH NOTEHOLDER, AS APPLICABLE,
UPON DEMAND BY THE CREDIT AGENT OR THE COMPANY, WILL EITHER RELEASE SUCH LIEN OR
ASSIGN IT TO THE CREDIT AGENT AS SECURITY FOR THE SENIOR LENDER CLAIMS (IN WHICH
CASE EACH OF THE SECOND PRIORITY NOTEHOLDER AGENT AND THE 2004 NOTEHOLDER AGENT
MAY RETAIN A JUNIOR LIEN ON SUCH ASSETS SUBJECT TO THE TERMS HEREOF).  SO LONG
AS THE 2004 NOTES FIRST PRIORITY TRANSITION DATE HAS NOT OCCURRED, THE PARTIES
HERETO AGREE THAT, AFTER THE DATE HEREOF, IF THE SECOND PRIORITY NOTEHOLDER
AGENT OR THE CREDIT AGENT OR ANY OTHER 2004 NOTES SECOND PRIORITY SECURED PARTY
SHALL HOLD ANY LIEN ON ANY ASSETS OF THE COMPANY OR ANY GRANTOR THAT (A) WOULD
CONSTITUTE 2004 NOTES FIRST LIEN COLLATERAL IF SUCH ASSETS WERE 2004 NOTEHOLDER
COLLATERAL, (B) SECURE ANY 2004 NOTES SECOND PRIORITY CLAIMS AND (C) ARE NOT
ALSO SUBJECT TO THE FIRST-PRIORITY LIEN OF THE 2004 TRUSTEE UNDER THE 2004
NOTEHOLDER DOCUMENTS, THEN THE SECOND PRIORITY NOTEHOLDER AGENT OR THE CREDIT
AGENT OR SUCH 2004 NOTES SECOND PRIORITY SECURED PARTY, AS APPLICABLE, UPON
DEMAND BY THE 2004 NOTEHOLDER AGENT OR THE COMPANY, WILL EITHER RELEASE SUCH
LIEN OR ASSIGN IT TO THE 2004 NOTEHOLDER AGENT AS SECURITY FOR THE 2004
NOTEHOLDER CLAIMS (IN WHICH CASE EACH OF THE SECOND PRIORITY NOTEHOLDER AGENT
AND THE CREDIT AGENT MAY RETAIN A JUNIOR LIEN ON SUCH ASSETS SUBJECT TO THE
TERMS HEREOF).


 


SECTION 3.                                          ENFORCEMENT.

 


3.1                                 EXERCISE OF REMEDIES.

 


(A)                                       SO LONG AS THE APPLICABLE DISCHARGE OF
SENIOR OBLIGATIONS HAS NOT OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR
LIQUIDATION PROCEEDING HAS BEEN COMMENCED BY OR AGAINST THE COMPANY OR ANY OTHER
GRANTOR, (I) EACH JUNIOR COLLATERAL AGENT AND THE JUNIOR OBLIGATIONS SECURED
PARTIES WILL NOT (A) EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES
(INCLUDING SET-OFF) WITH RESPECT TO ANY COMMON COLLATERAL ON WHICH THEY DO NOT
HOLD THE SENIOR LIENS, (B) INSTITUTE ANY ACTION OR PROCEEDING WITH RESPECT TO
SUCH RIGHTS OR REMEDIES (INCLUDING ANY ACTION OF FORECLOSURE), (C) CONTEST,
PROTEST OR OBJECT TO ANY FORECLOSURE PROCEEDING OR ACTION BROUGHT BY THE SENIOR
COLLATERAL AGENT OR ANY SENIOR OBLIGATIONS SECURED PARTY, THE EXERCISE OF ANY
RIGHT UNDER ANY LOCKBOX AGREEMENT, CONTROL AGREEMENT, LANDLORD WAIVER OR
BAILEE’S LETTER OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH THE SENIOR
COLLATERAL AGENT OR ANY SENIOR OBLIGATIONS SECURED PARTY IS A PARTY, OR ANY
OTHER EXERCISE BY ANY SUCH PARTY, OF ANY RIGHTS AND REMEDIES RELATING TO THE
COMMON COLLATERAL SUBJECT TO THE SENIOR LIENS UNDER THE SENIOR OBLIGATIONS
DOCUMENTS OR OTHERWISE, OR (D) OBJECT TO THE FORBEARANCE BY THE SENIOR
OBLIGATIONS SECURED PARTIES FROM BRINGING OR PURSUING ANY FORECLOSURE PROCEEDING
OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES RELATING TO THE COMMON
COLLATERAL SUBJECT TO THEIR SENIOR LIENS AND (II) THE SENIOR COLLATERAL AGENT
AND THE SENIOR OBLIGATIONS SECURED PARTIES SHALL HAVE

 

16

--------------------------------------------------------------------------------


 

the exclusive right to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
subject to their Senior Liens without any consultation with or the consent of
any Junior Collateral Agent or any Junior Obligations Secured Party; provided,
that (1) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, any Junior Collateral Agent or Junior Obligations
Secured Party may file a claim or statement of interest with respect to the
Junior Obligations and (2) any Junior Collateral Agent or Junior Obligations
Secured Party may take any action (not adverse to the Senior Liens on the Common
Collateral securing the corresponding Senior Obligations, or the rights of the
Senior Collateral Agent or the Senior Obligations Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Junior Lien on
such Common Collateral.  In exercising rights and remedies with respect to the
Common Collateral subject to their Senior Liens, the Senior Collateral Agent and
the Senior Obligations Secured Parties may enforce the provisions of the Senior
Obligations Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. 
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral subject to their Senior
Liens upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code (or the equivalent) of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


 


(B)                                      EACH OF (A) THE SECOND PRIORITY
NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE SECOND PRIORITY NOTEHOLDERS,
(B) THE 2004 NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE 2004 NOTEHOLDERS, AND
(C) THE CREDIT AGENT, ON BEHALF OF ITSELF AND THE SENIOR LENDERS UNDER THE NEW
CREDIT AGREEMENT, AGREES THAT IT WILL NOT TAKE OR RECEIVE ANY SENIOR OBLIGATIONS
COLLATERAL OR ANY PROCEEDS OF SENIOR OBLIGATIONS COLLATERAL IN CONNECTION WITH
THE EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING SET-OFF) WITH RESPECT TO ANY
SENIOR OBLIGATIONS COLLATERAL, UNLESS AND UNTIL THE APPLICABLE DISCHARGE OF
SENIOR OBLIGATIONS HAS OCCURRED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, UNLESS AND UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS
OCCURRED, EXCEPT AS EXPRESSLY PROVIDED IN THE PROVISO IN CLAUSE (II) OF
SECTION 3.1(A), THE SOLE RIGHT OF EACH JUNIOR COLLATERAL AGENT AND THE JUNIOR
OBLIGATIONS SECURED PARTIES WITH RESPECT TO THE APPLICABLE SENIOR OBLIGATIONS
COLLATERAL IS TO HOLD A JUNIOR LIEN ON SUCH COMMON COLLATERAL PURSUANT TO THE
JUNIOR OBLIGATIONS COLLATERAL DOCUMENTS FOR THE PERIOD AND TO THE EXTENT GRANTED
THEREIN AND TO RECEIVE A SHARE OF THE PROCEEDS THEREOF, IF ANY, AFTER THE
APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS OCCURRED.


 


(C)                                       SUBJECT TO THE PROVISO IN CLAUSE (II)
OF SECTION 3.1(A), (I) EACH JUNIOR COLLATERAL AGENT AGREES, IN ITS CAPACITY AS A
JUNIOR COLLATERAL AGENT, FOR ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS
SECURED PARTIES, THAT SUCH JUNIOR COLLATERAL AGENT AND JUNIOR OBLIGATIONS
SECURED PARTIES WILL NOT TAKE ANY ACTION THAT WOULD HINDER ANY EXERCISE OF
REMEDIES UNDERTAKEN BY THE CORRESPONDING SENIOR COLLATERAL AGENT OR SENIOR
OBLIGATIONS SECURED PARTIES UNDER THE SENIOR OBLIGATIONS DOCUMENTS, INCLUDING
ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF THE APPLICABLE
SENIOR OBLIGATIONS COLLATERAL, WHETHER BY FORECLOSURE OR OTHERWISE, AND
(II) EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR
OBLIGATIONS SECURED PARTIES, HEREBY WAIVES ANY AND ALL RIGHTS IT OR SUCH JUNIOR
OBLIGATIONS SECURED PARTIES MAY HAVE AS A JUNIOR LIEN CREDITOR OR OTHERWISE TO
OBJECT TO THE MANNER IN WHICH THE CORRESPONDING SENIOR COLLATERAL AGENT OR
SENIOR OBLIGATIONS SECURED PARTIES SEEK TO ENFORCE OR

 

17

--------------------------------------------------------------------------------


 

collect the Senior Obligations (as such enforcement or collection relates to the
applicable Senior Obligations Collateral) or the Senior Liens granted in any of
the applicable Senior Obligations Collateral, regardless of whether any action
or failure to act by or on behalf of the Senior Collateral Agent or Senior
Obligations Secured Parties is adverse to the interests of the Junior
Obligations Secured Parties.


 


(D)                                      EACH JUNIOR COLLATERAL AGENT HEREBY
ACKNOWLEDGES AND AGREES THAT NO COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN
ANY JUNIOR OBLIGATIONS DOCUMENT SHALL BE DEEMED TO RESTRICT IN ANY WAY THE
RIGHTS AND REMEDIES OF THE SENIOR COLLATERAL AGENT OR THE SENIOR OBLIGATIONS
SECURED PARTIES WITH RESPECT TO THE APPLICABLE SENIOR OBLIGATIONS COLLATERAL AS
SET FORTH IN THIS AGREEMENT AND THE SENIOR OBLIGATIONS DOCUMENTS.


 


3.2                                 COOPERATION.  SUBJECT TO THE PROVISO IN
CLAUSE (II) OF SECTION 3.1(A), EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF
AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, AGREES THAT, UNLESS AND
UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS OCCURRED, IT WILL NOT
COMMENCE, OR JOIN WITH ANY PERSON (OTHER THAN THE SENIOR OBLIGATIONS SECURED
PARTIES AND THE SENIOR COLLATERAL AGENT UPON THE REQUEST THEREOF) IN COMMENCING,
ANY ENFORCEMENT, COLLECTION, EXECUTION, LEVY OR FORECLOSURE ACTION OR PROCEEDING
WITH RESPECT TO ANY JUNIOR LIEN HELD BY IT UNDER ANY OF THE JUNIOR OBLIGATIONS
DOCUMENTS OR OTHERWISE.


 


SECTION 4.                                          PAYMENTS.

 


4.1                                 APPLICATION OF PROCEEDS.  AS LONG AS THE
APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS NOT OCCURRED, THE COMMON
COLLATERAL SUBJECT TO ANY SENIOR LIEN OR PROCEEDS THEREOF RECEIVED IN CONNECTION
WITH THE SALE OR OTHER DISPOSITION OF, OR COLLECTION ON, SUCH COMMON COLLATERAL
UPON THE EXERCISE OF REMEDIES, SHALL BE APPLIED BY THE SENIOR COLLATERAL AGENT
WITH RESPECT TO SUCH COMMON COLLATERAL TO THE SENIOR OBLIGATIONS SECURED BY SUCH
SENIOR LIEN IN SUCH ORDER AS SPECIFIED IN THE RELEVANT SENIOR OBLIGATIONS
DOCUMENTS UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS OCCURRED. 
UPON ANY DISCHARGE OF SENIOR OBLIGATIONS FOLLOWING SUCH EXERCISE OF REMEDIES,
THE APPLICABLE SENIOR COLLATERAL AGENT SHALL DELIVER TO THE APPLICABLE JUNIOR
COLLATERAL AGENT (OR, IF THERE IS MORE THAN ONE APPLICABLE JUNIOR COLLATERAL
AGENT, THE JUNIOR COLLATERAL AGENT ACTING AS AGENT OR TRUSTEE IN RESPECT OF THE
LARGEST AMOUNT OF JUNIOR OBLIGATIONS) ANY PROCEEDS OF COMMON COLLATERAL HELD BY
IT IN THE SAME FORM AS RECEIVED, WITH ANY NECESSARY ENDORSEMENTS, OR AS A COURT
OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT TO BE APPLIED BY SUCH JUNIOR
COLLATERAL AGENT TO THE APPLICABLE JUNIOR OBLIGATIONS IN SUCH ORDER AS SPECIFIED
IN THE RELEVANT JUNIOR OBLIGATIONS DOCUMENTS; PROVIDED, HOWEVER, THAT IF
DIFFERENT JUNIOR OBLIGATIONS DOCUMENTS WOULD REQUIRE SUCH PROCEEDS TO BE APPLIED
DIFFERENTLY, THEN SUCH PROCEEDS WILL BE APPLIED RATABLY TO THE JUNIOR
OBLIGATIONS ARISING UNDER EACH SUCH JUNIOR OBLIGATIONS DOCUMENT (BASED ON THE
RESPECTIVE AGGREGATE OUTSTANDING AMOUNTS OF SUCH JUNIOR OBLIGATIONS THEREUNDER)
AND, AS AMONG THE JUNIOR OBLIGATIONS ARISING UNDER EACH SUCH JUNIOR OBLIGATIONS
DOCUMENT, APPLIED IN SUCH ORDER AS IS SPECIFIED THEREIN.


 


4.2                                 ALLOCATION OF PROCEEDS.  AS LONG AS THE
APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS NOT OCCURRED, (A) ANY SALE OR
OTHER DISPOSITION OF ANY CAPITAL STOCK OR OTHER EQUITY INTERESTS OF A GRANTOR
THAT OWNS ASSETS CONSTITUTING SENIOR LENDER FIRST LIEN COLLATERAL OR 2004 NOTES
FIRST LIEN COLLATERAL SHALL BE DEEMED TO BE A SALE OR DISPOSITION OF SUCH SENIOR
LENDER FIRST LIEN COLLATERAL OR 2004 NOTES FIRST LIEN COLLATERAL, AS THE CASE
MAY BE, (B) ANY SALE OR

 

18

--------------------------------------------------------------------------------


 

disposition of capital stock or other equity interests of a Grantor that owns
both Senior Lender First Lien Collateral and 2004 Notes First Lien Collateral
shall be deemed to be a separate sale or disposition of such Senior Lender First
Lien Collateral and such 2004 Notes First Lien Collateral and (c) the proceeds
received in respect of any such sale or disposition referred to in clause (b)
above (or any sale or other disposition of assets (other than those described in
clause (b) above) including both Senior Lender First Lien Collateral and 2004
Notes First Lien Collateral shall be allocated between the Senior Lender First
Lien Collateral and 2004 Notes First Lien Collateral based upon their respective
Fair Market Values.


 


4.3                                 PAYMENTS OVER.  ANY COMMON COLLATERAL OR
PROCEEDS THEREOF RECEIVED BY ANY JUNIOR COLLATERAL AGENT OR JUNIOR OBLIGATIONS
SECURED PARTY WITH RESPECT TO SUCH COMMON COLLATERAL IN CONNECTION WITH THE
EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING SET-OFF) RELATING TO SUCH COMMON
COLLATERAL IN CONTRAVENTION OF THIS AGREEMENT SHALL BE SEGREGATED AND HELD IN
TRUST AND FORTHWITH PAID OVER TO THE APPLICABLE SENIOR COLLATERAL AGENT WITH
RESPECT TO SUCH COMMON COLLATERAL FOR THE BENEFIT OF THE APPLICABLE SENIOR
OBLIGATIONS SECURED PARTIES IN THE SAME FORM AS RECEIVED, WITH ANY NECESSARY
ENDORSEMENTS OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.  THE
APPLICABLE SENIOR COLLATERAL AGENT IS HEREBY AUTHORIZED TO MAKE ANY SUCH
ENDORSEMENTS AS AGENT FOR ANY SUCH JUNIOR COLLATERAL AGENT OR JUNIOR OBLIGATIONS
SECURED PARTY.  THIS AUTHORIZATION IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


 


SECTION 5.                                          OTHER AGREEMENTS.

 


5.1                                 RELEASES.

 


(A)                                       IF:

 

(I)                                              ALL OTHER LIENS (OTHER THAN
PERMITTED LIENS (AS DEFINED IN THE 2003 INDENTURE) UNDER CLAUSES (B) — (AA) OF
THE DEFINITION OF PERMITTED LIENS IN THE 2003 INDENTURE) ON ANY COMMON
COLLATERAL SECURING CREDIT AGREEMENT OBLIGATIONS OR ANY OTHER SECOND-LIEN
OBLIGATIONS (EACH AS DEFINED IN THE 2003 INDENTURE) THEN SECURED BY THAT COMMON
COLLATERAL (INCLUDING ALL COMMITMENTS THEREUNDER) ARE RELEASED; PROVIDED THAT
AFTER GIVING EFFECT TO THE RELEASE, SENIOR OBLIGATIONS SECURED BY SENIOR LIENS
ON THE REMAINING COMMON COLLATERAL REMAIN OUTSTANDING;

 

(II)                                           ANY COMMON COLLATERAL IS DISPOSED
OF PURSUANT TO A TRANSACTION PERMITTED OR NOT PROHIBITED UNDER THE 2003
INDENTURE;

 

(III)                                        THE COMPANY PROVIDES SUBSTITUTE
COLLATERAL FOR ANY COMMON COLLATERAL WITH AT LEAST AN EQUIVALENT FAIR VALUE, AS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY;

 

(IV)                                       ALL OF THE STOCK OF ANY OF THE
SUBSIDIARIES THAT IS COMMON COLLATERAL IS RELEASED OR ANY SUBSIDIARY THAT IS A
NOTE GUARANTOR (AS DEFINED IN THE 2003 INDENTURE) IS RELEASED FROM ITS NOTE
GUARANTEE (AS DEFINED IN THE 2003 INDENTURE); OR

 

(V)                                          THE COMPANY SO REQUESTS IN RESPECT
OF COMMON COLLATERAL WITH A FAIR VALUE, AS DETERMINED IN GOOD FAITH BY THE BOARD
OF DIRECTORS OF THE COMPANY, OF UP TO

 

19

--------------------------------------------------------------------------------


 

$2.0 MILLION IN ANY CALENDAR YEAR; SUBJECT TO A CUMULATIVE CARRYOVER FOR ANY
AMOUNT NOT USED IN ANY PRIOR CALENDAR YEAR,

 

then

 

the Liens, if any, of the Second Priority Noteholder Agent, for itself or for
the benefit of the Second Priority Noteholders, on such Common Collateral (and,
in the case of clause (iv) above, on the assets of such Subsidiary that
constitute Common Collateral) shall be automatically, unconditionally and
simultaneously released and the Second Priority Noteholder Agent, for itself and
on behalf of any such Second Priority Noteholder, promptly shall execute and
deliver to the applicable Senior Collateral Agent or such Grantor such
termination statements, releases and other documents as such Senior Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that a Grantor shall not be released from its guaranty of the Second Priority
Noteholder Claims pursuant to this Section if such Grantor will remain liable
under a guaranty in respect of the Senior Subordinated Notes or other
Subordinated Obligations (each as defined in the 2003 Indenture).

 


(B)                                 IF:

 

(I)                                     ALL OTHER LIENS (OTHER THAN PERMITTED
LIENS (AS DEFINED IN THE 2004 INDENTURE) UNDER CLAUSES (B) — (AA) OF THE
DEFINITION OF PERMITTED LIENS IN THE 2004 INDENTURE) ON ANY SENIOR LENDER FIRST
LIEN COLLATERAL SECURING CREDIT AGREEMENT OBLIGATIONS (AS DEFINED IN THE 2004
INDENTURE) OR ANY SECONDARY COLLATERAL OBLIGATIONS THEN SECURED BY THAT SENIOR
LENDER FIRST LIEN COLLATERAL (INCLUDING ALL COMMITMENTS THEREUNDER) ARE
RELEASED; PROVIDED THAT AFTER GIVING EFFECT TO THE RELEASE, SENIOR LENDER CLAIMS
SECURED BY LIENS ON THE REMAINING SENIOR LENDER FIRST LIEN COLLATERAL REMAIN
OUTSTANDING;

 

(II)                                  ANY SENIOR LENDER FIRST LIEN COLLATERAL IS
DISPOSED OF PURSUANT TO A TRANSACTION PERMITTED OR NOT PROHIBITED UNDER THE 2004
INDENTURE; OR

 

(III)                               ALL OF THE STOCK OF ANY OF THE SUBSIDIARIES
THAT IS SENIOR LENDER FIRST LIEN COLLATERAL IS RELEASED OR ANY SUBSIDIARY THAT
IS A NOTE GUARANTOR (AS DEFINED IN THE 2004 INDENTURE) IS RELEASED FROM ITS NOTE
GUARANTEE (AS DEFINED IN THE 2004 INDENTURE);

 

then

 

the Liens, if any, of the 2004 Noteholder Agent, for itself or for the benefit
of the 2004 Noteholders, on such Senior Lender First Lien Collateral (and, in
the case of clause (iii) above, on the assets of such Subsidiary that constitute
Senior Lender First Lien Collateral) shall be automatically, unconditionally and
simultaneously released and the 2004 Noteholder Agent, for itself and on behalf
of any such 2004 Noteholder, promptly shall execute and deliver to the Credit
Agent or such Grantor such termination statements, releases and other documents
as the Credit Agent or such Grantor may request to effectively confirm such
release; provided that a Grantor shall not be released from its guaranty of the
2004 Noteholder Claims pursuant to this Section unless such release is permitted
by the terms of the 2004 Noteholder Documents.

 

20

--------------------------------------------------------------------------------


 


(C)                                       IF:


 

(I)                                     ALL OTHER LIENS (OTHER THAN PERMITTED
ENCUMBRANCES (AS DEFINED IN THE NEW CREDIT AGREEMENT) ON ANY 2004 NOTES FIRST
LIEN COLLATERAL SECURING 2004 NOTEHOLDER CLAIMS OR ANY OTHER SECOND-PRIORITY
OBLIGATIONS (AS DEFINED IN THE 2004 INDENTURE) THEN SECURED BY THAT 2004 NOTES
FIRST LIEN COLLATERAL (INCLUDING ALL COMMITMENTS THEREUNDER) ARE RELEASED;
PROVIDED THAT AFTER GIVING EFFECT TO THE RELEASE, 2004 NOTEHOLDER CLAIMS SECURED
BY LIENS ON THE REMAINING 2004 NOTES FIRST LIEN COLLATERAL REMAIN OUTSTANDING;

 

(II)                                  ANY 2004 NOTES FIRST LIEN COLLATERAL IS
DISPOSED OF PURSUANT TO A TRANSACTION PERMITTED OR NOT PROHIBITED UNDER THE
SENIOR CREDIT AGREEMENT; OR

 

(III)                               ANY SUBSIDIARY THAT IS A DOMESTIC
OBLIGATIONS LOAN PARTY (AS DEFINED IN THE NEW CREDIT AGREEMENT) IS RELEASED FROM
ITS GUARANTEE UNDER THE APPLICABLE GUARANTEE AGREEMENT (AS DEFINED IN THE NEW
CREDIT AGREEMENT);

 

then

 

the Liens, if any, of the Credit Agent, for itself or for the benefit of the
Senior Lenders, on such 2004 Notes First Lien Collateral (and, in the case of
clause (iii) above, on the assets of such Subsidiary that constitute 2004 Notes
First Lien Collateral) shall be automatically, unconditionally and
simultaneously released and the Credit Agent, for itself and on behalf of any
such Senior Lender, promptly shall execute and deliver to the 2004 Trustee or
such Grantor such termination statements, releases and other documents as the
2004 Trustee or such Grantor may request to effectively confirm such release;
provided that a Grantor shall not be released from its guaranty of the Senior
Lender Claims pursuant to this Section unless such release is permitted by the
terms of the Senior Lender Documents (without giving effect to this Agreement).

 


(D)                                      EACH JUNIOR COLLATERAL AGENT, FOR
ITSELF AND ON BEHALF OF THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES,
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE APPLICABLE SENIOR COLLATERAL
AGENT AND ANY OFFICER OR AGENT OF THE APPLICABLE SENIOR COLLATERAL AGENT, WITH
FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH JUNIOR COLLATERAL
AGENT OR JUNIOR OBLIGATIONS SECURED PARTY OR IN THE APPLICABLE SENIOR COLLATERAL
AGENT’S OWN NAME, FROM TIME TO TIME IN THE APPLICABLE SENIOR COLLATERAL AGENT’S
DISCRETION, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS SECTION 5.1, TO
TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS THAT MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF
THIS SECTION 5.1, INCLUDING ANY TERMINATION STATEMENTS, ENDORSEMENTS OR OTHER
INSTRUMENTS OF TRANSFER OR RELEASE.

 


5.2                                 INSURANCE.

 


(A)                                       UNLESS AND UNTIL THE APPLICABLE
DISCHARGE OF SENIOR OBLIGATIONS HAS OCCURRED, THE APPLICABLE SENIOR COLLATERAL
AGENT AND THE APPLICABLE SENIOR OBLIGATIONS LOAN PARTIES SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT, SUBJECT TO THE RIGHTS OF THE GRANTORS UNDER THE SENIOR
OBLIGATIONS DOCUMENTS, TO ADJUST SETTLEMENT FOR ANY INSURANCE POLICY COVERING
THE COMMON COLLATERAL IN RESPECT OF WHICH SUCH SENIOR OBLIGATIONS SECURED
PARTIES HOLD SENIOR LIENS IN THE EVENT OF ANY LOSS THEREUNDER AND TO APPROVE ANY
AWARD GRANTED IN ANY CONDEMNATION OR SIMILAR PROCEEDING AFFECTING SUCH COMMON
COLLATERAL.  UNLESS AND UNTIL THE APPLICABLE

 

21

--------------------------------------------------------------------------------


 

Discharge of Senior Obligations has occurred, all proceeds of any such policy
and any such award if in respect to such Common Collateral shall be paid to the
applicable Senior Collateral Agent for the benefit of the applicable Senior
Obligations Loan Parties to the extent required under the Senior Obligations
Documents and thereafter to the applicable Junior Collateral Agent (or, if there
are more than one applicable Junior Collateral Agents, the Junior Collateral
Agent acting as agent or trustee in respect of the largest amount of Junior
Obligations) for the benefit of the applicable Junior Obligations Secured
Parties to the extent required under the Junior Obligations Documents and then
to the owner of the subject property or as a court of competent jurisdiction may
otherwise direct.  If any Junior Collateral Agent or Junior Obligations Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the applicable Senior Collateral Agent in accordance with the terms of
Section 4.3.  For purposes of this Section 5.2, unless and until the applicable
Discharge of Senior Obligations has occurred, in the event of any receipt of
insurance proceeds in respect of any loss of Senior Lender First Lien Collateral
and 2004 Notes First Lien Collateral, such proceeds shall be allocated between
such Senior Lender First Lien Collateral and such 2004 Notes First Lien
Collateral based upon their respective Fair Market Values (determined as of the
time immediately prior to the loss giving rise to such insurance proceeds).


 


(B)                                      THE COMPANY SHALL CAUSE ALL INSURANCE
POLICIES OR CERTIFICATES WITH RESPECT TO ITS INSURANCE POLICIES TO BE ENDORSED
FOR THE BENEFIT OF THE SECOND PRIORITY NOTEHOLDERS, THE 2004 NOTEHOLDERS AND THE
SENIOR LENDERS (INCLUDING BY NAMING THE SECOND PRIORITY NOTEHOLDER AGENT, THE
2004 NOTEHOLDER AGENT AND THE CREDIT AGENT AS LOSS PAYEE OR ADDITIONAL INSURED,
AS APPROPRIATE), IN EACH CASE TO THE EXTENT REQUIRED BY THE TERMS OF THE SECOND
PRIORITY DOCUMENTS, 2004 NOTEHOLDER DOCUMENTS OR SENIOR LENDER DOCUMENTS, AS
APPLICABLE.  IN THE EVENT ANY INSURANCE POLICY DOES NOT PERMIT SUCH ENDORSEMENT
TO BE MADE FOR THE BENEFIT OF MORE THAN ONE GROUP OF CREDITORS, OR DOES NOT
PERMIT MORE THAN ONE AGENT TO BE NAMED AS LOSS PAYEE OR ADDITIONAL INSURED, SUCH
INSURANCE POLICY SHALL BE ENDORSED FOR THE BENEFIT OF THE SENIOR OBLIGATIONS
SECURED PARTIES, AND SHALL NAME THE SENIOR COLLATERAL AGENT AS LOSS PAYEE OR
ADDITIONAL INSURED (IF PERMITTED BY THE TERMS OF SUCH INSURANCE POLICY, FOR THE
BENEFIT OF THE SENIOR COLLATERAL AGENT AND THE APPLICABLE JUNIOR COLLATERAL
AGENTS), IN EACH CASE TO THE EXTENT SUCH POLICY RELATES TO COMMON COLLATERAL
UPON WHICH SUCH SENIOR COLLATERAL AGENT HOLDS A SENIOR LIEN FOR THE BENEFIT OF
SUCH SENIOR OBLIGATIONS SECURED PARTIES.


 


5.3                                 AMENDMENTS TO JUNIOR OBLIGATIONS COLLATERAL
DOCUMENTS.

 


(A)                                       WITHOUT THE PRIOR WRITTEN CONSENT OF
THE APPLICABLE SENIOR COLLATERAL AGENT AND THE REQUIRED LENDERS, NO JUNIOR
OBLIGATIONS COLLATERAL DOCUMENT MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR ENTERED INTO TO THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION, OR THE TERMS OF ANY NEW JUNIOR OBLIGATIONS COLLATERAL DOCUMENT,
WOULD BE PROHIBITED BY OR INCONSISTENT WITH ANY OF THE TERMS RELATING TO THE
APPLICABLE SENIOR OBLIGATIONS COLLATERAL OF THE CORRESPONDING SENIOR OBLIGATIONS
DOCUMENTS.  EACH JUNIOR COLLATERAL AGENT AGREES THAT EACH CORRESPONDING JUNIOR
OBLIGATIONS COLLATERAL DOCUMENT SHALL INCLUDE THE FOLLOWING LANGUAGE (OR
LANGUAGE TO SIMILAR EFFECT APPROVED BY THE APPLICABLE SENIOR COLLATERAL AGENT):

 

22

--------------------------------------------------------------------------------


 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Junior Collateral Agent] pursuant to this Agreement and the
exercise of any right or remedy by the [Junior Collateral Agent] hereunder are
subject to the provisions of the Amended and Restated Intercreditor Agreement,
dated as of February 17, 2004 (as amended, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Pliant Corporation,
Deutsche Bank Trust Company Americas, as Credit Agent, and Wilmington Trust
Company, as Trustee for the Senior Secured Notes due 2009 and the Senior Secured
Discount Notes due 2009.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.”

 

In addition, each Junior Collateral Agent agrees that each applicable Junior
Obligations Collateral Document that is a mortgage or similar document, in each
case covering any Common Collateral, shall contain such other language as the
applicable Senior Collateral Agent may reasonably request to reflect the
subordination of such Junior Obligations Collateral Document to the
corresponding Senior Obligations Collateral Document covering such Common
Collateral.

 


(B)                                      IN THE EVENT THAT THE APPLICABLE SENIOR
COLLATERAL AGENT OR SENIOR OBLIGATIONS SECURED PARTIES ENTER INTO ANY AMENDMENT,
WAIVER OR CONSENT IN RESPECT OF ANY OF THE SENIOR OBLIGATIONS COLLATERAL
DOCUMENTS FOR THE SENIOR AGREEMENT OR, IF NO SENIOR AGREEMENT THEN EXISTS, FOR
THE OTHER SENIOR OBLIGATIONS DOCUMENTS, FOR THE PURPOSE OF ADDING TO, OR
DELETING FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY PROVISIONS
OF, ANY SENIOR COLLATERAL DOCUMENT OR CHANGING IN ANY MANNER THE RIGHTS OF SUCH
SENIOR COLLATERAL AGENT, THE APPLICABLE SENIOR OBLIGATIONS SECURED PARTIES, THE
COMPANY OR ANY OTHER GRANTOR THEREUNDER, THEN SUCH AMENDMENT, WAIVER OR CONSENT
SHALL APPLY AUTOMATICALLY TO ANY COMPARABLE PROVISION OF EACH COMPARABLE
OBLIGATIONS COLLATERAL DOCUMENT WITHOUT THE CONSENT OF ANY JUNIOR COLLATERAL
AGENT OR JUNIOR OBLIGATIONS SECURED PARTY AND WITHOUT ANY ACTION BY ANY JUNIOR
COLLATERAL AGENT OR JUNIOR OBLIGATIONS SECURED PARTY, THE COMPANY OR ANY OTHER
GRANTOR, PROVIDED, THAT (A) NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL HAVE THE
EFFECT OF REMOVING ASSETS SUBJECT TO THE LIEN OF THE JUNIOR OBLIGATIONS
COLLATERAL DOCUMENTS, EXCEPT TO THE EXTENT THAT A RELEASE OF SUCH LIEN IS
PERMITTED BY SECTION 5.1, AND (B) NOTICE OF SUCH AMENDMENT, WAIVER OR CONSENT
SHALL HAVE BEEN GIVEN TO EACH JUNIOR COLLATERAL AGENT.


 


5.4                                 RIGHTS AS UNSECURED CREDITORS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EACH JUNIOR
COLLATERAL AGENT AND EACH JUNIOR OBLIGATIONS SECURED PARTY MAY EXERCISE RIGHTS
AND REMEDIES AS AN UNSECURED CREDITOR AGAINST THE COMPANY OR ANY SUBSIDIARY THAT
HAS GUARANTEED THE APPLICABLE JUNIOR OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE JUNIOR OBLIGATIONS DOCUMENTS AND APPLICABLE LAW AS IF THE COMMON
COLLATERAL WAS NOT SUBJECT TO THEIR JUNIOR LIENS.  NOTHING IN THIS AGREEMENT
SHALL PROHIBIT THE RECEIPT BY ANY JUNIOR COLLATERAL AGENT OR ANY JUNIOR
OBLIGATIONS SECURED PARTY OF THE REQUIRED PAYMENTS OF INTEREST AND PRINCIPAL SO
LONG AS SUCH RECEIPT IS NOT THE DIRECT OR INDIRECT RESULT OF THE EXERCISE BY
SUCH JUNIOR COLLATERAL AGENT OR SUCH JUNIOR OBLIGATIONS SECURED PARTY OF RIGHTS
OR REMEDIES AS A SECURED CREDITOR OR ENFORCEMENT IN CONTRAVENTION OF THIS
AGREEMENT OF ANY LIEN HELD BY ANY OF THEM.  IN THE EVENT ANY JUNIOR COLLATERAL
AGENT OR JUNIOR OBLIGATIONS SECURED PARTY BECOMES A JUDGMENT LIEN CREDITOR IN
RESPECT OF ANY COMMON COLLATERAL ON WHICH THEY DO NOT HAVE SENIOR LIENS AS A
RESULT OF ITS ENFORCEMENT OF ITS RIGHTS AS AN UNSECURED CREDITOR, SUCH JUDGMENT
LIEN SHALL BE SUBORDINATED TO THE SENIOR LIENS SECURING SENIOR OBLIGATIONS ON
THE SAME BASIS AS THE OTHER

 

23

--------------------------------------------------------------------------------


 

Liens securing such Junior Obligations are so subordinated to such Senior Liens
under this Agreement.  Nothing in this Agreement impairs or otherwise adversely
affects any rights or remedies the Credit Agent or the Senior Lenders may have
with respect to the Senior Lender First Lien Collateral or any rights or
remedies the 2004 Noteholder Agent or the 2004 Noteholders may have with respect
to the 2004 Notes First Lien Collateral.


 


5.5                                 BAILEE FOR PERFECTION.

 


(A)                                       EACH SENIOR COLLATERAL AGENT AGREES TO
HOLD THE PLEDGED COLLATERAL THAT IS PART OF THE COMMON COLLATERAL IN ITS
POSSESSION OR CONTROL (OR IN THE POSSESSION OR CONTROL OF ITS AGENTS OR BAILEES)
AS BAILEE OR AGENT FOR EACH JUNIOR COLLATERAL AGENT AND ANY ASSIGNEE SOLELY FOR
THE PURPOSE OF PERFECTING THE SECURITY INTEREST GRANTED IN SUCH PLEDGED
COLLATERAL PURSUANT TO THE APPLICABLE JUNIOR OBLIGATIONS COLLATERAL DOCUMENTS,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 5.5.


 


(B)                                      EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS
OCCURRED, THE APPLICABLE SENIOR COLLATERAL AGENT SHALL BE ENTITLED TO DEAL WITH
THE PLEDGED COLLATERAL IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE SENIOR
OBLIGATIONS COLLATERAL DOCUMENTS AS IF THE LIENS UNDER THE COMPARABLE
OBLIGATIONS COLLATERAL DOCUMENTS DID NOT EXIST.  THE RIGHTS OF THE JUNIOR
COLLATERAL AGENTS AND THE JUNIOR OBLIGATIONS SECURED PARTIES SHALL AT ALL TIMES
BE SUBJECT TO THE TERMS OF THIS AGREEMENT AND TO THE SENIOR COLLATERAL AGENT’S
RIGHTS UNDER THE SENIOR OBLIGATIONS COLLATERAL DOCUMENTS.


 


(C)                                       NO SENIOR COLLATERAL AGENT SHALL HAVE
ANY OBLIGATION WHATSOEVER TO ANY JUNIOR COLLATERAL AGENT OR ANY JUNIOR
OBLIGATIONS SECURED PARTY TO ASSURE THAT THE PLEDGED COLLATERAL IS GENUINE OR
OWNED BY ANY OF THE GRANTORS OR TO PRESERVE RIGHTS OR BENEFITS OF ANY PERSON
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.5.  THE DUTIES OR
RESPONSIBILITIES OF EACH SENIOR COLLATERAL AGENT UNDER THIS SECTION 5.5 SHALL BE
LIMITED SOLELY TO HOLDING THE PLEDGED COLLATERAL AS BAILEE FOR THE JUNIOR
COLLATERAL AGENTS FOR PURPOSES OF PERFECTING THE LIEN HELD BY SUCH JUNIOR
COLLATERAL AGENTS.


 


(D)                                      NO SENIOR COLLATERAL AGENT SHALL HAVE,
BY REASON OF THE JUNIOR OBLIGATIONS COLLATERAL DOCUMENTS OR THIS AGREEMENT OR
ANY OTHER DOCUMENT, A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY JUNIOR COLLATERAL
AGENT OR ANY JUNIOR OBLIGATIONS SECURED PARTY.


 


(E)                                       UPON THE APPLICABLE DISCHARGE OF
SENIOR OBLIGATIONS, (I) THE APPLICABLE SENIOR COLLATERAL AGENT SHALL DELIVER
(A) IN THE CASE OF A DISCHARGE OF 2004 NOTEHOLDER CLAIMS THAT CONSTITUTES A 2004
NOTES FIRST LIEN TRANSITION DATE, TO THE CREDIT AGENT AND, (B) IN ALL OTHER
CASES, TO THE APPLICABLE JUNIOR COLLATERAL AGENT (OR, IF THERE IS MORE THAN ONE
APPLICABLE JUNIOR COLLATERAL AGENT, THE JUNIOR COLLATERAL AGENT ACTING AS AGENT
OR TRUSTEE IN RESPECT OF THE LARGEST AMOUNT OF JUNIOR OBLIGATIONS) THE REMAINING
PLEDGED COLLATERAL (IF ANY) TOGETHER WITH ANY NECESSARY ENDORSEMENTS (OR
OTHERWISE COOPERATE TO ALLOW SUCH JUNIOR COLLATERAL AGENT TO OBTAIN CONTROL OF
SUCH PLEDGED COLLATERAL) OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE
DIRECT AND (II) WITH RESPECT TO ANY PLEDGED COLLATERAL THAT CONSTITUTES A
DEPOSIT OR OTHER ACCOUNT, SUCH SENIOR COLLATERAL AGENT SHALL, AT THE REQUEST OF
SUCH JUNIOR COLLATERAL AGENT, EITHER (A) TRANSFER ALL CASH AND OTHER ASSETS IN
SUCH ACCOUNT TO AN ACCOUNT CONTROLLED BY SUCH JUNIOR COLLATERAL AGENT OR (B)
COOPERATE WITH THE COMPANY AND SUCH JUNIOR COLLATERAL AGENT (AT THE EXPENSE OF
THE

 

24

--------------------------------------------------------------------------------


 

Company) in permitting control of such account to be transferred to such Junior
Collateral Agent.  Any Junior Collateral Agent vested with control of any
Pledged Collateral pursuant to this clause (e) shall hold such Pledged
Collateral as bailee for the other Junior Collateral Agent pursuant to the terms
of this Section 5.5.


 


(F)                                         NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN ANY JUNIOR OBLIGATIONS COLLATERAL DOCUMENT, IN THE EVENT THE TERMS
OF A SENIOR OBLIGATIONS COLLATERAL DOCUMENT AND A JUNIOR OBLIGATIONS COLLATERAL
DOCUMENT EACH REQUIRE THE COMPANY OR ANY SUBSIDIARY TO (I) MAKE PAYMENT IN
RESPECT OF ANY ITEM OF COMMON COLLATERAL TO, DELIVER ANY ITEM OF COMMON
COLLATERAL TO OR DEPOSIT ANY ITEM OF COMMON COLLATERAL WITH, (II) AFFORD CONTROL
OVER ANY ITEM OF COMMON COLLATERAL TO, (III) REGISTER OWNERSHIP OF ANY ITEM OF
COMMON COLLATERAL IN THE NAME OF OR MAKE AN ASSIGNMENT OF OWNERSHIP OF ANY
COMMON COLLATERAL OR THE RIGHTS THEREUNDER TO, (IV) CAUSE ANY SECURITIES
INTERMEDIARY, COMMODITY INTERMEDIARY OR OTHER PERSON ACTING IN A SIMILAR
CAPACITY TO AGREE TO COMPLY, IN RESPECT OF ANY ITEM OF COMMON COLLATERAL, WITH
INSTRUCTIONS OR ORDERS FROM, OR TO TREAT, IN RESPECT OF ANY ITEM OF COMMON
COLLATERAL, AS THE ENTITLEMENT HOLDER, (V) HOLD ANY ITEM OF COMMON COLLATERAL IN
TRUST FOR (TO THE EXTENT SUCH ITEM OF COMMON COLLATERAL CANNOT BE HELD IN TRUST
FOR MULTIPLE PARTIES UNDER APPLICABLE LAW), (VI) OBTAIN THE AGREEMENT OF A
BAILEE OR OTHER THIRD PARTY TO HOLD ANY ITEM OF COMMON COLLATERAL FOR THE
BENEFIT OF OR SUBJECT TO THE CONTROL OF OR, IN RESPECT OF ANY ITEM OF COMMON
COLLATERAL, TO FOLLOW THE INSTRUCTIONS OF, OR (VII) GRANT A POWER OF ATTORNEY
WITH RESPECT TO ANY COMMON COLLATERAL TO, IN ANY CASE, BOTH THE APPLICABLE
SENIOR COLLATERAL AGENT AND THE APPLICABLE JUNIOR COLLATERAL AGENT, THE COMPANY
OR SUCH SUBSIDIARY MAY, UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS
OCCURRED (OR, IN THE CASE OF COMPLIANCE WITH THE SENIOR LENDER COLLATERAL
DOCUMENTS, UNTIL THE 2004 NOTES FIRST LIEN TRANSITION DATE), COMPLY WITH SUCH
REQUIREMENT UNDER THE JUNIOR OBLIGATIONS COLLATERAL DOCUMENT AS IT RELATES TO
SUCH COMMON COLLATERAL BY TAKING SUCH ACTION UNDER THE APPLICABLE SENIOR
OBLIGATIONS COLLATERAL DOCUMENTS ONLY.


 


5.6                                 ENTRY UPON PREMISES BY CREDIT AGENT.

 


(A)                                       IF, PRIOR TO THE 2004 NOTES FIRST LIEN
TRANSITION DATE, THE CREDIT AGENT TAKES ANY ENFORCEMENT ACTION WITH RESPECT TO
THE SENIOR LENDER FIRST LIEN COLLATERAL, THE 2004 NOTEHOLDER AGENT (I) SHALL
COOPERATE WITH THE CREDIT AGENT IN ITS EFFORTS TO ENFORCE ITS SECURITY INTEREST
IN THE SENIOR LENDER FIRST LIEN COLLATERAL AND TO FINISH ANY WORK-IN-PROCESS AND
ASSEMBLE THE SENIOR LENDER FIRST LIEN COLLATERAL, (II) SHALL NOT HINDER OR
RESTRICT IN ANY RESPECT THE CREDIT AGENT FROM ENFORCING ITS SECURITY INTEREST IN
THE SENIOR LENDER FIRST LIEN COLLATERAL OR FROM FINISHING ANY WORK-IN-PROCESS OR
ASSEMBLING THE SENIOR LENDER FIRST LIEN COLLATERAL, AND (III) SHALL PERMIT THE
CREDIT AGENT, ITS EMPLOYEES, AGENTS, ADVISERS AND REPRESENTATIVES, AT THE SOLE
COST AND EXPENSE OF THE LENDERS UNDER THE SENIOR CREDIT AGREEMENT, TO ENTER UPON
AND USE THE 2004 NOTES FIRST LIEN COLLATERAL (INCLUDING, WITHOUT LIMITATION, (X)
EQUIPMENT, PROCESSORS, COMPUTERS AND OTHER MACHINERY RELATED TO THE STORAGE OR
PROCESSING OF RECORDS, DOCUMENTS OR FILES AND (Y) INTELLECTUAL PROPERTY), FOR A
PERIOD NOT TO EXCEED 270 DAYS AFTER THE TAKING OF SUCH ENFORCEMENT ACTION, FOR
PURPOSES OF (A) ASSEMBLING AND STORING THE SENIOR LENDER FIRST LIEN COLLATERAL
AND COMPLETING THE MANUFACTURING AND PROCESSING OF, AND TURNING INTO FINISHED
GOODS, ANY SENIOR LENDER FIRST LIEN COLLATERAL (INCLUDING RAW MATERIALS AND
WORK-IN-PROCESS), (B) SELLING ANY OR ALL OF THE SENIOR LENDER FIRST LIEN
COLLATERAL LOCATED ON SUCH 2004 NOTES FIRST LIEN COLLATERAL, WHETHER IN BULK, IN
LOTS OR TO CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS OR OTHERWISE, (C)
REMOVING ANY OR ALL OF THE SENIOR LENDER FIRST LIEN COLLATERAL LOCATED ON SUCH

 

25

--------------------------------------------------------------------------------


 

2004 Notes First Lien Collateral and (D) taking reasonable actions to protect,
secure and otherwise enforce the rights of the Senior Lenders in the Senior
Lender First Lien Collateral; provided, however, that nothing contained in this
Agreement shall restrict the rights of the 2004 Noteholder Agent from selling,
assigning or otherwise transferring any 2004 Notes First Lien Collateral prior
to the expiration of such 270 day period if such purchaser, assignee or
transferee agrees to be bound by the provisions of this Section.  It is
understood and agreed that if any stay or other order prohibiting the exercise
of remedies with respect to the Senior Lender First Lien Collateral has been
entered by a court of competent jurisdiction, such 270 day period shall be
tolled during the pendency of any such stay or other order; provided, that after
the 270th day following the taking of the enforcement action referred to above,
such period shall terminate as to any 2004 Notes First Lien Collateral if the
2004 Noteholder Agent shall determine in good faith and advise the Credit Agent
that the continuance of such period would prevent a contemplated sale of such
2004 Notes First Lien Collateral or materially reduce the price obtainable in
such sale.  Notwithstanding anything in this paragraph to the contrary, the 2004
Noteholders (i) shall have no obligation to exercise remedies that may be
available to them under the 2004 Noteholder Collateral Documents and (ii) shall
be required to permit the Credit Agent to enter upon and use the 2004 Notes
First Lien Collateral only to the extent the 2004 Noteholders have possession
and control of such 2004 Notes First Lien Collateral.


 


(B)                                      IF THE CREDIT AGENT ELECTS TO ENTER
UPON AND USE THE 2004 NOTES FIRST LIEN COLLATERAL AS PROVIDED IN PARAGRAPH (A)
ABOVE, IT SHALL TAKE ALL REASONABLE EFFORTS TO AVOID, TO THE EXTENT REASONABLY
PRACTICABLE, INTERFERENCE WITH THE OPERATION OF THE 2004 NOTES FIRST LIEN
COLLATERAL.  SUBJECT TO THE 2004 NOTEHOLDERS’ HAVING OBTAINED POSSESSION AND
CONTROL OF ANY OF THE 2004 NOTES FIRST LIEN COLLATERAL IN CONNECTION WITH THEIR
ENFORCEMENT OF THEIR RIGHTS AGAINST THE 2004 NOTES FIRST LIEN COLLATERAL, THE
2004 NOTEHOLDER AGENT MAY INSTRUCT THE CREDIT AGENT IN WRITING TO REMOVE ALL
SENIOR LENDER FIRST LIEN COLLATERAL FROM SUCH 2004 NOTES FIRST LIEN COLLATERAL
BY THE END OF THE 270 DAY PERIOD REFERRED TO IN PARAGRAPH (A) ABOVE, WHEREUPON,
AT THE END OF SUCH 270 DAY PERIOD, THE CREDIT AGENT SHALL AT ITS SOLE COST AND
EXPENSE, REMOVE THE SENIOR LENDER FIRST LIEN COLLATERAL FROM THE 2004 NOTES
FIRST LIEN COLLATERAL, PROVIDED THAT NO STAY OR OTHER ORDER PROHIBITING SUCH
REMOVAL HAS BEEN ENTERED BY A COURT OF COMPETENT JURISDICTION (IT BEING
UNDERSTOOD AND AGREED THAT THE RUNNING OF SUCH 270 DAY PERIOD SHALL BE TOLLED
DURING THE PENDENCY OF ANY SUCH STAY OR OTHER ORDER).  IF THE CREDIT AGENT DOES
NOT REMOVE THE SENIOR LENDER FIRST LIEN COLLATERAL FROM THE 2004 NOTES FIRST
LIEN COLLATERAL BY THE END OF SUCH 270 DAY PERIOD (OR SUCH LONGER PERIOD AS SUCH
A STAY OR OTHER ORDER IS IN EFFECT), THE 2004 NOTEHOLDER AGENT MAY CAUSE THE
SENIOR LENDER FIRST LIEN COLLATERAL TO BE REMOVED THEMSELVES, AND, THEREAFTER
STORE THE SENIOR LENDER FIRST LIEN COLLATERAL IN SUCH LOCATION OR LOCATIONS AS
SUCH 2004 NOTEHOLDERS SHALL DEEM ADVISABLE PENDING REPOSSESSION BY THE CREDIT
AGENT.  ANY COSTS REASONABLY INCURRED BY THE 2004 NOTEHOLDER AGENT OR THE 2004
NOTEHOLDERS BY VIRTUE OF SUCH REMOVAL AND STORAGE SHALL BE PAID BY THE SENIOR
LENDERS.  THE 2004 NOTEHOLDER AGENT AGREES TO NOTIFY THE CREDIT AGENT OF THE
LOCATION OR LOCATIONS TO WHICH ANY OF THE SENIOR LENDER FIRST LIEN COLLATERAL
SHALL HAVE BEEN REMOVED BY IT PURSUANT TO THE FOREGOING PROVISIONS.


 


(C)                                       DURING THE PERIOD OF ACTUAL
OCCUPATION, USE AND/OR CONTROL BY THE SENIOR LENDERS OR THEIR AGENTS OR
REPRESENTATIVES OF ANY 2004 NOTES FIRST LIEN COLLATERAL (OR ANY ASSETS OR
PROPERTY SUBJECT TO A LEASEHOLD INTEREST CONSTITUTING 2004 NOTES FIRST LIEN
COLLATERAL), THE SENIOR LENDERS SHALL BE OBLIGATED TO (I) REIMBURSE THE 2004
NOTEHOLDERS FOR ALL UTILITIES, INSURANCE AND ALL OTHER OPERATING COSTS OF SUCH
2004 NOTES FIRST LIEN COLLATERAL OR OTHER ASSETS OR PROPERTY

 

26

--------------------------------------------------------------------------------


 

during any such period of actual occupation, use and/or control (calculated on a
per diem basis based upon a fraction, the numerator of which shall be the actual
number of days of such occupation, use and/or control and the denominator of
which shall be 365 days) to the extent the same are actually paid by such 2004
Noteholders, (ii) to repair at their expense any physical damage to such 2004
Notes First Lien Collateral or other assets or property directly resulting from
such occupancy, use or control, and to leave such 2004 Notes First Lien
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control and (iii) to indemnify
and hold harmless the 2004 Noteholders from and against any losses, claims,
liabilities, costs or expenses directly resulting from such occupancy, use or
control or from any acts or omissions of the Senior Lenders or their agents or
representatives in connection therewith.  Notwithstanding the foregoing, in no
event shall the Senior Lenders have any liability to the 2004 Noteholders
pursuant to this Section 5.6 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the 2004
Notes First Lien Collateral existing prior to the date of the exercise by the
Senior Lenders of their rights under this Section (except to the extent of any
injury to any Person on the real property constituting 2004 Notes First Lien
Collateral or damage to any 2004 Notes First Lien Collateral as a result of such
condition that would not have occurred but for the exercise by the Senior
Lenders of their right of use as set forth in this Section 5.6) and the Senior
Lenders shall have no duty or liability to maintain the 2004 Notes First Lien
Collateral in a condition or manner better than that in which it was maintained
prior to the use thereof by the Senior Lenders, or for any diminution in the
value of the 2004 Notes First Lien Collateral that results solely from ordinary
wear and tear resulting from the use of the 2004 Notes First Lien Collateral by
the Senior Lenders in the manner and for the time periods specified under this
Section.  Without limiting the rights granted in this Section 5.6, the Senior
Lenders shall cooperate with the 2004 Noteholder Agent in connection with any
efforts made by such 2004 Noteholder Agent to sell the 2004 Notes First Lien
Collateral.


 


5.7                                 RIGHTS UNDER PERMITS, LICENSES AND
INTELLECTUAL PROPERTY.  THE 2004 NOTEHOLDER AGENT AGREES THAT IF THE CREDIT
AGENT SHALL REQUIRE RIGHTS AVAILABLE UNDER ANY PERMIT, LICENSE OR INTELLECTUAL
PROPERTY CONTROLLED BY THE 2004 NOTEHOLDER AGENT IN ORDER TO REALIZE ON ANY
SENIOR LENDER FIRST LIEN COLLATERAL, THE 2004 NOTEHOLDER AGENT SHALL TAKE ALL
SUCH ACTIONS AS SHALL BE AVAILABLE TO IT, CONSISTENT WITH APPLICABLE LAW AND
REASONABLY REQUESTED BY THE CREDIT AGENT, TO MAKE SUCH RIGHTS AVAILABLE TO THE
CREDIT AGENT.  THE CREDIT AGENT AGREES THAT IF THE 2004 NOTEHOLDER AGENT SHALL
REQUIRE RIGHTS AVAILABLE UNDER ANY PERMIT, LICENSE OR INTELLECTUAL PROPERTY
CONTROLLED BY THE CREDIT AGENT IN ORDER TO REALIZE ON ANY 2004 NOTES FIRST LIEN
COLLATERAL, THE CREDIT AGENT SHALL TAKE ALL SUCH ACTIONS AS SHALL BE AVAILABLE
TO IT, CONSISTENT WITH APPLICABLE LAW AND REASONABLY REQUESTED BY THE 2004
NOTEHOLDER AGENT, TO MAKE SUCH RIGHTS AVAILABLE TO THE 2004 NOTEHOLDER AGENT. 
EACH SENIOR COLLATERAL AGENT AGREES THAT ANY SALE OR OTHER TRANSFER OF COMMON
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY UPON ANY EXERCISE OF REMEDIES
UNDER THIS AGREEMENT SHALL BE MADE EXPRESSLY SUBJECT TO THE RIGHTS TO BE MADE
AVAILABLE PURSUANT TO THIS SECTION.


 


5.8                                 WHEN DISCHARGE OF SENIOR LENDER CLAIMS
DEEMED TO NOT HAVE OCCURRED; SUCCESSOR AGENTS.


 


(A)                                       IF AT ANY TIME AFTER THE DISCHARGE OF
SENIOR LENDER CLAIMS HAS OCCURRED WITH RESPECT TO THE NEW CREDIT AGREEMENT THE
COMPANY DESIGNATES ANY FUTURE FIRST-LIEN CREDIT

 

27

--------------------------------------------------------------------------------


 

Facility to be the “Senior Credit Agreement” hereunder, then such Discharge of
Senior Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Lender Claims), and such Future First-Lien Credit Facility
shall automatically be treated as the Senior Credit Agreement for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Common Collateral set forth herein and the granting by the Credit
Agent of amendments, waivers and consents hereunder.  Upon receipt of notice of
such designation (including the identity of the new Credit Agent), the Second
Priority Noteholder Agent and 2004 Noteholder Agent shall promptly (i) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such new Credit Agent shall request in order to
provide to the new Credit Agent the rights of the Credit Agent contemplated
hereby and (ii) deliver to the Credit Agent the Pledged Collateral together with
any necessary endorsements (or otherwise allow such Credit Agent to obtain
control of such Pledged Collateral).


 


(B)                                      IF THE DISCHARGE OF 2004 NOTEHOLDER
CLAIMS HAS OCCURRED WITH RESPECT TO THE 2004 INDENTURE AND THE COMPANY
CONCURRENTLY DESIGNATES ANY OTHER 2004 NOTEHOLDER DOCUMENT TO BE THE “SENIOR
INDENTURE” HEREUNDER, THEN SUCH DISCHARGE OF 2004 NOTEHOLDER CLAIMS SHALL
AUTOMATICALLY BE DEEMED NOT TO HAVE OCCURRED FOR ALL PURPOSES OF THIS AGREEMENT
(OTHER THAN WITH RESPECT TO ANY ACTIONS TAKEN PRIOR TO THE DATE OF SUCH
DESIGNATION AS A RESULT OF THE OCCURRENCE OF SUCH FIRST DISCHARGE OF 2004
NOTEHOLDER CLAIMS), AND SUCH OTHER 2004 NOTEHOLDER DOCUMENT SHALL AUTOMATICALLY
BE TREATED AS THE SENIOR INDENTURE FOR ALL PURPOSES OF THIS AGREEMENT, INCLUDING
FOR PURPOSES OF THE LIEN PRIORITIES AND RIGHTS IN RESPECT OF COMMON COLLATERAL
SET FORTH HEREIN AND THE GRANTING BY THE 2004 NOTEHOLDER AGENT OF AMENDMENTS,
WAIVERS AND CONSENTS HEREUNDER.  UPON RECEIPT OF NOTICE OF SUCH DESIGNATION
(INCLUDING THE IDENTITY OF THE NEW 2004 NOTEHOLDER AGENT), (I) THE SECOND
PRIORITY NOTEHOLDER AGENT AND CREDIT AGENT SHALL PROMPTLY ENTER INTO SUCH
DOCUMENTS AND AGREEMENTS (INCLUDING AMENDMENTS OR SUPPLEMENTS TO THIS AGREEMENT)
AS THE COMPANY OR SUCH NEW 2004 NOTEHOLDER AGENT SHALL REQUEST IN ORDER TO
PROVIDE TO THE NEW 2004 NOTEHOLDER AGENT THE RIGHTS OF THE 2004 NOTEHOLDER AGENT
CONTEMPLATED HEREBY AND (II) THE OLD 2004 NOTEHOLDER AGENT SHALL PROMPTLY
DELIVER TO (OR COOPERATE WITH RESPECT TO THE TRANSFER OF CONTROL THEREOF TO) THE
NEW 2004 NOTEHOLDER AGENT ANY PLEDGED COLLATERAL THEN WITHIN THE POSSESSION OR
CONTROL OF THE OLD 2004 NOTEHOLDER AGENT, TOGETHER WITH ANY NECESSARY
ENDORSEMENTS.


 


SECTION 6.                                          INSOLVENCY OR LIQUIDATION
PROCEEDINGS.

 


6.1                                 FINANCING ISSUES.  IF THE COMPANY OR ANY
OTHER GRANTOR SHALL BE SUBJECT TO ANY INSOLVENCY OR LIQUIDATION PROCEEDING AND
THE CREDIT AGENT SHALL DESIRE TO PERMIT THE USE OF CASH COLLATERAL OR TO PERMIT
THE COMPANY OR ANY OTHER GRANTOR TO OBTAIN FINANCING UNDER SECTION 363 OR
SECTION 364 OF TITLE 11 OF THE UNITED STATES CODE OR ANY SIMILAR BANKRUPTCY LAW
(“DIP FINANCING”), THEN EACH OF (A) THE SECOND PRIORITY NOTEHOLDER AGENT, ON
BEHALF OF ITSELF AND THE SECOND PRIORITY NOTEHOLDERS, AND (B) THE 2004
NOTEHOLDER AGENT, ON BEHALF OF ITSELF AND THE 2004 NOTEHOLDERS, AGREES THAT IT
WILL RAISE NO OBJECTION TO SUCH USE OF CASH COLLATERAL OR DIP FINANCING AND WILL
NOT REQUEST ADEQUATE PROTECTION OR ANY OTHER RELIEF IN CONNECTION THEREWITH
(EXCEPT TO THE EXTENT PERMITTED BY SECTION 6.3) AND, TO THE EXTENT THE LIENS
SECURING THE SENIOR LENDER CLAIMS UNDER THE SENIOR CREDIT AGREEMENT OR, IF NO
SENIOR CREDIT AGREEMENT EXISTS, UNDER THE OTHER SENIOR LENDER DOCUMENTS ARE
SUBORDINATED OR PARI PASSU WITH SUCH DIP FINANCING, (X) THE

 

28

--------------------------------------------------------------------------------


 

Second Priority Noteholder Agent will subordinate its Liens in the Common
Collateral to such DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Second Priority Noteholder Claims are
so subordinated to Senior Lender Claims and 2004 Noteholder Claims under this
Agreement and (y) the 2004 Noteholder Agent will subordinate its Liens in the
Senior Lender First Lien Collateral to such DIP Financing (and all Obligations
relating thereto) on the same basis as the Liens of the 2004 Noteholder Agent in
such Senior Lender First Lien Collateral are subordinated to the Senior Lender
Claims under this Agreement and will subordinate its Liens in the 2004 Notes
First Lien Collateral to such DIP Financing (and all Obligations relating
thereto) to the same extent that the Credit Agent subordinates its Liens in the
Senior Lender First Lien Collateral to such DIP Financing (and all Obligations
relating thereto).


 


6.2                                 RELIEF FROM THE AUTOMATIC STAY.  UNTIL THE
APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS OCCURRED, EACH JUNIOR COLLATERAL
AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED
PARTIES, AGREES THAT NONE OF THEM SHALL SEEK RELIEF FROM THE AUTOMATIC STAY OR
ANY OTHER STAY IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF THE
COMMON COLLATERAL IN WHICH IT HOLDS JUNIOR LIENS, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE APPLICABLE SENIOR COLLATERAL AGENT AND THE REQUIRED LENDERS UNDER
THE APPLICABLE SENIOR OBLIGATIONS DOCUMENTS.


 


6.3                                 ADEQUATE PROTECTION.  EACH JUNIOR COLLATERAL
AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED
PARTIES, AGREES THAT NONE OF THEM SHALL CONTEST (OR SUPPORT ANY OTHER PERSON
CONTESTING) (A) ANY REQUEST BY THE APPLICABLE SENIOR COLLATERAL AGENT OR THE
APPLICABLE SENIOR OBLIGATIONS SECURED PARTIES FOR ADEQUATE PROTECTION OR (B) ANY
OBJECTION BY SUCH SENIOR COLLATERAL AGENT OR SUCH SENIOR OBLIGATIONS SECURED
PARTIES TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED ON THE SUCH SENIOR
COLLATERAL AGENT’S OR SUCH SENIOR OBLIGATIONS SECURED PARTIES’ CLAIMING A LACK
OF ADEQUATE PROTECTION, IN EACH CASE AS IT RELATES TO THE APPLICABLE SENIOR
OBLIGATIONS COLLATERAL.  NOTWITHSTANDING THE FOREGOING CONTAINED IN THIS
SECTION 6.3, IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING, (I) IN CONNECTION WITH
ANY DIP FINANCING OR THE USE OF CASH COLLATERAL UNDER SECTION 363 OR SECTION 364
OF TITLE 11 OF THE UNITED SATES CODE OR ANY SIMILAR BANKRUPTCY LAW, THE 2004
NOTEHOLDER AGENT AND THE 2004 NOTEHOLDERS MAY REQUEST ADEQUATE PROTECTION IN
CONNECTION WITH ANY SUBORDINATION OF THEIR LIENS IN THE 2004 NOTES FIRST LIEN
COLLATERAL, (II) IF ANY SENIOR OBLIGATIONS SECURED PARTIES (OR ANY SUBSET
THEREOF) ARE GRANTED ADEQUATE PROTECTION IN THE FORM OF ADDITIONAL COLLATERAL IN
CONNECTION WITH ANY DIP FINANCING OR USE OF CASH COLLATERAL UNDER SECTION 363 OR
SECTION 364 OF TITLE 11 OF THE UNITED STATES CODE OR ANY SIMILAR BANKRUPTCY LAW,
THEN EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR
OBLIGATIONS SECURED PARTIES, MAY SEEK OR REQUEST ADEQUATE PROTECTION IN THE FORM
OF A REPLACEMENT LIEN ON SUCH ADDITIONAL COLLATERAL; PROVIDED THAT (A) ANY
REPLACEMENT LIENS ON ANY ADDITIONAL COLLATERAL GRANTED TO THE 2004 NOTEHOLDER
AGENT AS ADEQUATE PROTECTION IN RESPECT OF ANY 2004 NOTES FIRST LIEN COLLATERAL
TO SECURE THE 2004 NOTEHOLDER CLAIMS MAY BE SUBORDINATED TO ANY AND ALL LIENS ON
SUCH ADDITIONAL COLLATERAL SECURING SUCH DIP FINANCING (AND ALL OBLIGATIONS
RELATING THERETO) BUT SHALL BE SENIOR TO ANY AND ALL LIENS ON SUCH ADDITIONAL
COLLATERAL SECURING ANY CORRESPONDING JUNIOR OBLIGATIONS AND (B) ANY REPLACEMENT
LIENS ON ANY ADDITIONAL COLLATERAL GRANTED TO EACH APPLICABLE JUNIOR COLLATERAL
AGENT AS ADEQUATE PROTECTION IN RESPECT OF ANY COMMON COLLATERAL IN WHICH SUCH
JUNIOR COLLATERAL AGENT DID NOT HOLD THE SENIOR LIENS TO SECURE THE APPLICABLE
JUNIOR OBLIGATIONS SHALL BE SUBORDINATED TO THE LIENS SECURING THE APPLICABLE
SENIOR OBLIGATIONS AND ANY SUCH DIP FINANCING

 

29

--------------------------------------------------------------------------------


 

(and all Obligations relating thereto) on the same basis as the other Junior
Liens securing such Junior Obligations are so subordinated to such Senior
Obligations under this Agreement and (iii) in the event that any Junior
Collateral Agent, on behalf of its itself or the applicable Junior Obligations
Secured Parties, seeks or requests adequate protection in respect of its Junior
Liens and such adequate protection is granted in the form of additional
collateral, then such Junior Collateral Agent, on behalf of itself or any of the
applicable Junior Obligations Secured Parties, agrees that the applicable Senior
Collateral Agent shall also be granted a Lien on such additional collateral as
security for the applicable Senior Obligations and that any Lien on such
additional collateral securing such Junior Obligations shall be subordinated to
the Liens on such collateral securing such Senior Obligations and any other
Liens granted to the applicable Senior Obligations Secured Parties as adequate
protection in respect of their Senior Liens on the same basis as the other Liens
securing such Junior Obligations are so subordinated to such Senior Obligations
under this Agreement.


 


6.4                                 NO WAIVER.  NOTHING CONTAINED HEREIN SHALL
PROHIBIT OR IN ANY WAY LIMIT ANY SENIOR COLLATERAL AGENT OR ANY SENIOR
OBLIGATIONS SECURED PARTY FROM OBJECTING IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING OR OTHERWISE TO ANY ACTION TAKEN BY ANY APPLICABLE JUNIOR COLLATERAL
AGENT OR JUNIOR OBLIGATIONS SECURED PARTY, INCLUDING THE SEEKING BY ANY SUCH
JUNIOR COLLATERAL AGENT OR JUNIOR OBLIGATIONS SECURED PARTY OF ADEQUATE
PROTECTION OR THE ASSERTING BY ANY JUNIOR COLLATERAL AGENT OR ANY SUCH JUNIOR
OBLIGATIONS SECURED PARTY OF ANY OF ITS RIGHTS AND REMEDIES UNDER THE APPLICABLE
JUNIOR OBLIGATIONS DOCUMENTS OR OTHERWISE, IN EACH CASE TO THE EXTENT AFFECTING
SUCH SENIOR COLLATERAL AGENT’S RIGHTS IN THE APPLICABLE SENIOR OBLIGATIONS
COLLATERAL.


 


6.5                                 PREFERENCE ISSUES.  IF ANY SENIOR
OBLIGATIONS SECURED PARTY IS REQUIRED IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING OR OTHERWISE TO TURN OVER OR OTHERWISE PAY TO THE ESTATE OF THE
COMPANY OR ANY OTHER GRANTOR (OR ANY TRUSTEE, RECEIVER OR SIMILAR PERSON
THEREFOR), BECAUSE THE PAYMENT OF SUCH AMOUNT WAS DECLARED TO BE FRAUDULENT OR
PREFERENTIAL IN ANY RESPECT OR FOR ANY OTHER REASON, ANY AMOUNT (A “RECOVERY”),
WHETHER RECEIVED AS PROCEEDS OF SECURITY, ENFORCEMENT OF ANY RIGHT OF SET-OFF OR
OTHERWISE, THEN THE APPLICABLE SENIOR OBLIGATIONS SHALL BE REINSTATED TO THE
EXTENT OF SUCH RECOVERY AND DEEMED TO BE OUTSTANDING AS IF SUCH PAYMENT HAD NOT
OCCURRED AND SUCH SENIOR OBLIGATIONS SECURED PARTY SHALL BE ENTITLED TO A
DISCHARGE OF SENIOR OBLIGATIONS WITH RESPECT TO ALL SUCH RECOVERED AMOUNTS.  IF
THIS AGREEMENT SHALL HAVE BEEN TERMINATED PRIOR TO SUCH RECOVERY, THIS AGREEMENT
SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH PRIOR TERMINATION SHALL
NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR OTHERWISE AFFECT THE OBLIGATIONS OF
THE PARTIES HERETO.


 


SECTION 7.                                          RELIANCE; WAIVERS; ETC.

 


7.1                                 RELIANCE.  THE CONSENT BY THE SENIOR
OBLIGATIONS SECURED PARTIES TO (A) THE EXECUTION AND DELIVERY OF THE JUNIOR
OBLIGATIONS DOCUMENTS TO WHICH SUCH SENIOR OBLIGATIONS SECURED PARTIES HAVE
CONSENTED (OR THE ASSENT BY THE SENIOR OBLIGATIONS SECURED PARTIES TO THE
EXISTENCE OF THE JUNIOR OBLIGATIONS DOCUMENTS IN EXISTENCE ON THE DATE OF THIS
AGREEMENT) AND (B) THE GRANT TO THE JUNIOR COLLATERAL AGENTS ON BEHALF OF THE
JUNIOR OBLIGATIONS SECURED PARTIES OF A LIEN ON THE SENIOR OBLIGATIONS
COLLATERAL, AND ALL LOANS AND OTHER EXTENSIONS OF CREDIT MADE OR DEEMED MADE ON
AND AFTER THE DATE HEREOF BY THE SENIOR OBLIGATIONS SECURED PARTIES TO THE
COMPANY OR ANY SUBSIDIARY, IN EACH CASE SHALL BE DEEMED TO HAVE BEEN GIVEN AND
MADE IN

 

30

--------------------------------------------------------------------------------


 

reliance upon this Agreement.  Each Junior Collateral Agent, on behalf of itself
and the applicable Junior Obligations Secured Parties, acknowledges that it and
such Junior Obligations Secured Parties have, independently and without reliance
on the applicable Senior Collateral Agent or any applicable Senior Obligations
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
applicable Junior Obligations Documents, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under such Junior Obligations
Documents or this Agreement.


 


7.2                                 NO WARRANTIES OR LIABILITY.  EACH JUNIOR
COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS
SECURED PARTIES, ACKNOWLEDGES AND AGREES THAT NO SENIOR COLLATERAL AGENT OR
SENIOR OBLIGATIONS SECURED PARTY HAS MADE ANY EXPRESS OR IMPLIED REPRESENTATION
OR WARRANTY, INCLUDING WITH RESPECT TO THE EXECUTION, VALIDITY, LEGALITY,
COMPLETENESS, COLLECTIBILITY OR ENFORCEABILITY OF ANY OF THE SENIOR OBLIGATIONS
DOCUMENTS, THE OWNERSHIP OF ANY COMMON COLLATERAL OR THE PERFECTION OR PRIORITY
OF ANY LIENS THEREON.  THE SENIOR OBLIGATIONS SECURED PARTIES WILL BE ENTITLED
TO MANAGE AND SUPERVISE THEIR RESPECTIVE LOANS AND EXTENSIONS OF CREDIT UNDER
THE APPLICABLE SENIOR OBLIGATIONS DOCUMENTS IN ACCORDANCE WITH LAW AND AS THEY
MAY OTHERWISE, IN THEIR SOLE DISCRETION, DEEM APPROPRIATE, AND SUCH SENIOR
OBLIGATIONS SECURED PARTIES MAY MANAGE THEIR LOANS AND EXTENSIONS OF CREDIT
WITHOUT REGARD TO ANY RIGHTS OR INTERESTS THAT ANY JUNIOR COLLATERAL AGENT OR
ANY OF THE JUNIOR OBLIGATIONS SECURED PARTIES HAVE IN THE COMMON COLLATERAL OR
OTHERWISE, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.  NO SENIOR COLLATERAL
AGENT OR SENIOR OBLIGATIONS SECURED PARTY SHALL HAVE ANY DUTY TO ANY JUNIOR
COLLATERAL AGENT OR ANY JUNIOR OBLIGATIONS SECURED PARTY TO ACT OR REFRAIN FROM
ACTING IN A MANNER THAT ALLOWS, OR RESULTS IN, THE OCCURRENCE OR CONTINUANCE OF
AN EVENT OF DEFAULT OR DEFAULT UNDER ANY AGREEMENTS WITH THE COMPANY OR ANY
SUBSIDIARY THEREOF (INCLUDING ANY JUNIOR OBLIGATIONS DOCUMENTS), REGARDLESS OF
ANY KNOWLEDGE THEREOF THAT THEY MAY HAVE OR BE CHARGED WITH.


 


7.3                                 NO WAIVER OF LIEN PRIORITIES.


 


(A)                                       NO RIGHT OF ANY SENIOR OBLIGATIONS
SECURED PARTY, ANY SENIOR COLLATERAL AGENT OR ANY OF THEM TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY SENIOR OBLIGATIONS DOCUMENT SHALL AT ANY TIME
IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF
THE COMPANY OR ANY OTHER GRANTOR OR BY ANY ACT OR FAILURE TO ACT BY ANY SENIOR
OBLIGATIONS SECURED PARTY OR THE SENIOR COLLATERAL AGENT, OR BY ANY
NONCOMPLIANCE BY ANY PERSON WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS
AGREEMENT, ANY OF THE SENIOR OBLIGATIONS DOCUMENTS OR ANY OF THE JUNIOR
OBLIGATIONS DOCUMENTS, REGARDLESS OF ANY KNOWLEDGE THEREOF THAT THE SENIOR
COLLATERAL AGENT OR THE SENIOR OBLIGATIONS SECURED PARTIES, OR ANY OF THEM, MAY
HAVE OR BE OTHERWISE CHARGED WITH;


 


(B)                                      WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING PARAGRAPH (BUT SUBJECT TO THE RIGHTS OF THE COMPANY
AND THE OTHER GRANTORS UNDER THE SENIOR OBLIGATIONS DOCUMENTS), THE SENIOR
OBLIGATIONS SECURED PARTIES, THE SENIOR COLLATERAL AGENT AND ANY OF THEM, MAY,
AT ANY TIME AND FROM TIME TO TIME, WITHOUT THE CONSENT OF, OR NOTICE TO, ANY
JUNIOR COLLATERAL AGENT OR ANY JUNIOR OBLIGATIONS SECURED PARTY, WITHOUT
INCURRING ANY LIABILITIES TO ANY JUNIOR COLLATERAL AGENT OR ANY JUNIOR
OBLIGATIONS SECURED PARTY AND WITHOUT IMPAIRING OR RELEASING THE LIEN PRIORITIES
AND OTHER BENEFITS PROVIDED IN THIS AGREEMENT (EVEN IF ANY RIGHT OF

 

31

--------------------------------------------------------------------------------


 

subrogation or other right or remedy of any Junior Collateral Agent or any
Junior Obligations Secured Party is affected, impaired or extinguished thereby)
do any one or more of the following:


 

(I)                                              CHANGE THE MANNER, PLACE OR
TERMS OF PAYMENT OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, OR AMEND, RENEW,
EXCHANGE, INCREASE OR ALTER, THE TERMS OF ANY OF THE SENIOR OBLIGATIONS OR ANY
LIEN ON ANY SENIOR OBLIGATIONS COLLATERAL OR GUARANTY OF THE SENIOR OBLIGATIONS
OR ANY LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR, OR ANY LIABILITY INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF (INCLUDING ANY INCREASE IN OR
EXTENSION OF THE SENIOR OBLIGATIONS, WITHOUT ANY RESTRICTION AS TO THE AMOUNT,
TENOR OR TERMS OF ANY SUCH INCREASE OR EXTENSION) OR OTHERWISE AMEND, RENEW,
EXCHANGE, EXTEND, MODIFY OR SUPPLEMENT IN ANY MANNER ANY LIENS HELD BY THE
SENIOR COLLATERAL AGENT OR ANY OF THE SENIOR OBLIGATIONS SECURED PARTIES, THE
SENIOR OBLIGATIONS OR ANY OF THE SENIOR OBLIGATIONS DOCUMENTS;

 

(II)                                           SELL, EXCHANGE, RELEASE,
SURRENDER, REALIZE UPON, ENFORCE OR OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY
ORDER ANY PART OF THE SENIOR OBLIGATIONS COLLATERAL OR ANY LIABILITY OF THE
COMPANY OR ANY OTHER GRANTOR TO THE SENIOR OBLIGATIONS SECURED PARTIES OR THE
SENIOR COLLATERAL AGENT, OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN
RESPECT THEREOF;

 

(III)                                        SETTLE OR COMPROMISE ANY SENIOR
OBLIGATION OR ANY OTHER LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR OR ANY
SECURITY THEREFOR OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT
THEREOF AND APPLY ANY SUMS BY WHOMSOEVER PAID AND HOWEVER REALIZED TO ANY
LIABILITY (INCLUDING THE SENIOR OBLIGATIONS) IN ANY MANNER OR ORDER; AND

 

(IV)                                       EXERCISE OR DELAY IN OR REFRAIN FROM
EXERCISING ANY RIGHT OR REMEDY AGAINST THE COMPANY OR ANY SECURITY OR ANY OTHER
GRANTOR OR ANY OTHER PERSON, ELECT ANY REMEDY AND OTHERWISE DEAL FREELY WITH THE
COMPANY, ANY OTHER GRANTOR OR ANY SENIOR OBLIGATIONS COLLATERAL AND ANY SECURITY
AND ANY GUARANTOR OR ANY LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR TO THE
SENIOR LENDERS OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT
THEREOF.

 


(C)                                       EACH JUNIOR COLLATERAL AGENT, ON
BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, ALSO
AGREES THAT THE SENIOR OBLIGATIONS SECURED PARTIES AND THE SENIOR COLLATERAL
AGENT SHALL HAVE NO LIABILITY TO ANY JUNIOR COLLATERAL AGENT OR ANY JUNIOR
OBLIGATIONS SECURED PARTY, AND EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF
AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, HEREBY WAIVES ANY CLAIM
AGAINST ANY SENIOR OBLIGATIONS SECURED PARTY OR THE SENIOR COLLATERAL AGENT,
ARISING OUT OF ANY AND ALL ACTIONS THAT THE SENIOR OBLIGATIONS SECURED PARTIES
OR THE SENIOR COLLATERAL AGENT MAY TAKE OR PERMIT OR OMIT TO TAKE WITH RESPECT
TO:  (I) THE SENIOR OBLIGATIONS DOCUMENTS; (II) THE COLLECTION OF THE SENIOR
OBLIGATIONS; OR (III) THE FORECLOSURE UPON, OR SALE, LIQUIDATION OR OTHER
DISPOSITION OF, ANY SENIOR OBLIGATIONS COLLATERAL.  EACH JUNIOR COLLATERAL
AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED
PARTIES, AGREES THAT THE SENIOR OBLIGATIONS SECURED PARTIES AND THE SENIOR
COLLATERAL AGENT HAVE NO DUTY TO THEM IN RESPECT OF THE MAINTENANCE OR
PRESERVATION OF THE SENIOR OBLIGATIONS COLLATERAL, THE SENIOR OBLIGATIONS OR
OTHERWISE; AND

 

32

--------------------------------------------------------------------------------


 


(D)                                      EACH JUNIOR COLLATERAL AGENT, ON BEHALF
OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, AGREES NOT TO
ASSERT AND HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
DEMAND, REQUEST, PLEAD OR OTHERWISE ASSERT OR OTHERWISE CLAIM THE BENEFIT OF,
ANY MARSHALLING, APPRAISAL, VALUATION OR OTHER SIMILAR RIGHT THAT MAY OTHERWISE
BE AVAILABLE UNDER APPLICABLE LAW OR ANY OTHER SIMILAR RIGHTS THAT A JUNIOR
SECURED CREDITOR MAY HAVE UNDER APPLICABLE LAW.


 


7.4                                 OBLIGATIONS UNCONDITIONAL.  ALL RIGHTS,
INTERESTS, AGREEMENTS AND OBLIGATIONS OF THE SENIOR COLLATERAL AGENTS AND THE
SENIOR OBLIGATIONS SECURED PARTIES AND THE JUNIOR COLLATERAL AGENTS AND THE
JUNIOR OBLIGATIONS SECURED PARTIES, RESPECTIVELY, HEREUNDER SHALL REMAIN IN FULL
FORCE AND EFFECT IRRESPECTIVE OF:


 


(A)                                       ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY SENIOR OBLIGATIONS DOCUMENTS OR ANY JUNIOR OBLIGATIONS DOCUMENTS;


 


(B)                                      ANY CHANGE IN THE TIME, MANNER OR PLACE
OF PAYMENT OF, OR IN ANY OTHER TERMS OF, ALL OR ANY OF THE SENIOR OBLIGATIONS OR
JUNIOR OBLIGATIONS, OR ANY AMENDMENT OR WAIVER OR OTHER MODIFICATION, INCLUDING
ANY INCREASE IN THE AMOUNT THEREOF, WHETHER BY COURSE OF CONDUCT OR OTHERWISE,
OF THE TERMS OF ANY SENIOR OBLIGATIONS DOCUMENT OR OF THE TERMS OF ANY JUNIOR
OBLIGATIONS DOCUMENT;


 


(C)                                       ANY EXCHANGE OF ANY SECURITY INTEREST
IN ANY COMMON COLLATERAL OR ANY OTHER COLLATERAL, OR ANY AMENDMENT, WAIVER OR
OTHER MODIFICATION, WHETHER IN WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF
ALL OR ANY OF THE SENIOR OBLIGATIONS OR JUNIOR OBLIGATIONS OR ANY GUARANTEE
THEREOF;


 


(D)                                      THE COMMENCEMENT OF ANY INSOLVENCY OR
LIQUIDATION PROCEEDING IN RESPECT OF THE COMPANY OR ANY OTHER GRANTOR; OR


 


(E)                                       ANY OTHER CIRCUMSTANCES THAT OTHERWISE
MIGHT CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR ANY
OTHER GRANTOR IN RESPECT OF THE SENIOR OBLIGATIONS, OR OF ANY JUNIOR COLLATERAL
AGENT OR ANY JUNIOR OBLIGATIONS SECURED PARTY IN RESPECT OF THIS AGREEMENT.


 


SECTION 8.                                          MISCELLANEOUS.

 


8.1                                 CONFLICTS.  (A)  SUBJECT TO SECTION 8.20, IN
THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
PROVISIONS OF THE SENIOR OBLIGATIONS DOCUMENTS OR JUNIOR OBLIGATIONS DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN.


 


(B)                                      THE PARTIES HERETO AGREE THAT IF ANY
AMENDMENTS TO THIS AGREEMENT (I) ARE REQUIRED TO COMPLY WITH ANY AMENDMENT TO
THE TRUST INDENTURE ACT MADE AFTER THE DATE HEREOF AND (II) ARE REASONABLY
DETERMINED BY THE SENIOR COLLATERAL AGENT NOT TO BE ADVERSE TO THE SENIOR
COLLATERAL AGENT OR THE APPLICABLE SENIOR OBLIGATIONS SECURED PARTIES WITH
RESPECT TO THEIR SENIOR LIENS AND THE SENIOR OBLIGATIONS, THEN SUCH PARTIES
SHALL COOPERATE AND ACT IN GOOD FAITH TO EFFECT SUCH AMENDMENTS AS PROMPTLY AS
PRACTICABLE.

 

33

--------------------------------------------------------------------------------


 


8.2                                 CONTINUING NATURE OF THIS AGREEMENT;
SEVERABILITY.  THIS AGREEMENT SHALL CONTINUE TO BE EFFECTIVE UNTIL THE DISCHARGE
OF SENIOR LENDER CLAIMS AND DISCHARGE OF 2004 NOTEHOLDER CLAIMS SHALL HAVE
OCCURRED.  THIS IS A CONTINUING AGREEMENT OF LIEN SUBORDINATION AND THE SENIOR
OBLIGATIONS SECURED PARTIES MAY CONTINUE, AT ANY TIME AND WITHOUT NOTICE TO ANY
JUNIOR COLLATERAL AGENT OR THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, TO
EXTEND CREDIT AND OTHER FINANCIAL ACCOMMODATIONS AND LEND MONIES TO OR FOR THE
BENEFIT OF THE COMPANY OR ANY OTHER GRANTOR CONSTITUTING SENIOR OBLIGATIONS ON
RELIANCE HEREOF.  EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE
APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES, HEREBY WAIVES ANY RIGHT IT MAY
HAVE UNDER APPLICABLE LAW TO REVOKE THIS AGREEMENT OR ANY OF THE PROVISIONS OF
THIS AGREEMENT.  THE TERMS OF THIS AGREEMENT SHALL SURVIVE, AND SHALL CONTINUE
IN FULL FORCE AND EFFECT, IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING.  ANY
PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL NOT INVALIDATE THE REMAINING PROVISIONS HEREOF, AND ANY SUCH
PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


8.3                                 AMENDMENTS; WAIVERS.  NO AMENDMENT,
MODIFICATION OR WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT BY THE CREDIT
AGENT, THE SECOND PRIORITY NOTEHOLDER AGENT OR THE 2004 NOTEHOLDER AGENT SHALL
BE DEEMED TO BE MADE UNLESS THE SAME SHALL BE IN WRITING SIGNED ON BEHALF OF THE
PARTY MAKING THE SAME OR ITS AUTHORIZED AGENT AND EACH WAIVER, IF ANY, SHALL BE
A WAIVER ONLY WITH RESPECT TO THE SPECIFIC INSTANCE INVOLVED AND SHALL IN NO WAY
IMPAIR THE RIGHTS OF THE PARTIES MAKING SUCH WAIVER OR THE OBLIGATIONS OF THE
OTHER PARTIES TO SUCH PARTY IN ANY OTHER RESPECT OR AT ANY OTHER TIME.  THE
COMPANY AND OTHER GRANTORS SHALL NOT HAVE ANY RIGHT TO CONSENT TO OR APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT EXCEPT TO
THE EXTENT THEIR RIGHTS ARE AFFECTED.


 


8.4                                 INFORMATION CONCERNING FINANCIAL CONDITION
OF THE COMPANY AND THE SUBSIDIARIES.  EACH OF (A) THE CREDIT AGENT AND THE
SENIOR LENDERS, (B) THE SECOND PRIORITY NOTEHOLDER AGENT AND THE SECOND PRIORITY
NOTEHOLDERS AND (C) THE 2004 NOTEHOLDER AGENT AND THE 2004 NOTEHOLDERS SHALL BE
RESPONSIBLE FOR KEEPING THEMSELVES INFORMED OF (A) THE FINANCIAL CONDITION OF
THE COMPANY AND THE SUBSIDIARIES AND ALL ENDORSERS AND/OR GUARANTORS OF THE
SENIOR LENDER CLAIMS, THE SECOND PRIORITY NOTEHOLDER CLAIMS AND THE 2004
NOTEHOLDER CLAIMS AND (B) ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE SENIOR LENDER CLAIMS, THE SECOND PRIORITY NOTEHOLDER CLAIMS
AND THE 2004 NOTEHOLDER CLAIMS.  NO SENIOR COLLATERAL AGENT OR SENIOR
OBLIGATIONS SECURED PARTY SHALL HAVE ANY DUTY TO ADVISE ANY JUNIOR COLLATERAL
AGENT OR ANY JUNIOR OBLIGATIONS SECURED PARTY OF INFORMATION KNOWN TO IT OR THEM
REGARDING SUCH CONDITION OR ANY SUCH CIRCUMSTANCES OR OTHERWISE.  IN THE EVENT
THAT A SENIOR COLLATERAL AGENT OR ANY OF THE SENIOR OBLIGATIONS SECURED PARTIES,
IN ITS OR THEIR SOLE DISCRETION, UNDERTAKES AT ANY TIME OR FROM TIME TO TIME TO
PROVIDE ANY SUCH INFORMATION TO ANY JUNIOR COLLATERAL AGENT OR ANY JUNIOR
OBLIGATIONS SECURED PARTY, IT OR THEY SHALL BE UNDER NO OBLIGATION (W) TO MAKE,
AND NO SENIOR COLLATERAL AGENT OR SENIOR OBLIGATIONS SECURED PARTY SHALL MAKE,
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, INCLUDING WITH RESPECT TO THE
ACCURACY, COMPLETENESS, TRUTHFULNESS OR VALIDITY OF ANY SUCH INFORMATION SO
PROVIDED, (X) TO PROVIDE ANY ADDITIONAL INFORMATION OR TO PROVIDE ANY SUCH
INFORMATION ON ANY SUBSEQUENT OCCASION, (Y) TO UNDERTAKE ANY INVESTIGATION OR
(Z) TO DISCLOSE ANY INFORMATION THAT, PURSUANT TO ACCEPTED OR REASONABLE
COMMERCIAL FINANCE PRACTICES, SUCH PARTY WISHES TO MAINTAIN CONFIDENTIAL OR IS
OTHERWISE REQUIRED TO MAINTAIN CONFIDENTIAL.

 

34

--------------------------------------------------------------------------------


 


8.5                                 SUBROGATION.  EACH JUNIOR COLLATERAL AGENT,
ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED PARTIES,
HEREBY WAIVES ANY RIGHTS OF SUBROGATION IT MAY ACQUIRE AS A RESULT OF ANY
PAYMENT HEREUNDER UNTIL THE APPLICABLE DISCHARGE OF SENIOR OBLIGATIONS HAS
OCCURRED.


 


8.6                                 APPLICATION OF PAYMENTS.  ALL PAYMENTS
RECEIVED BY THE HOLDERS OF SENIOR OBLIGATIONS MAY BE APPLIED, REVERSED AND
REAPPLIED, IN WHOLE OR IN PART, TO SUCH PART OF THE SENIOR OBLIGATIONS AS THE
APPLICABLE SENIOR OBLIGATIONS SECURED PARTIES, IN THEIR SOLE DISCRETION, DEEM
APPROPRIATE, CONSISTENT WITH THE TERMS OF THE APPLICABLE SENIOR OBLIGATIONS
DOCUMENTS.  EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE
JUNIOR OBLIGATIONS SECURED PARTIES, ASSENTS TO ANY EXTENSION OR POSTPONEMENT OF
THE TIME OF PAYMENT OF THE APPLICABLE SENIOR OBLIGATIONS OR ANY PART THEREOF AND
TO ANY OTHER INDULGENCE WITH RESPECT THERETO, TO ANY SUBSTITUTION, EXCHANGE OR
RELEASE OF ANY SECURITY THAT MAY AT ANY TIME SECURE ANY PART OF SUCH SENIOR
OBLIGATIONS AND TO THE ADDITION OR RELEASE OF ANY OTHER PERSON PRIMARILY OR
SECONDARILY LIABLE THEREFOR.


 


8.7                                 CONSENT TO JURISDICTION; WAIVERS.  THE
PARTIES HERETO CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN NEW YORK, NEW YORK, AND CONSENT THAT ALL SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO SUCH PARTY AS PROVIDED IN SECTION 8.8 FOR SUCH
PARTY.  SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED THREE DAYS AFTER THE
SAME SHALL BE POSTED AS AFORESAID.  THE PARTIES HERETO WAIVE ANY OBJECTION TO
ANY ACTION INSTITUTED HEREUNDER IN ANY SUCH COURT BASED ON FORUM NON CONVENIENS,
AND ANY OBJECTION TO THE VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY SUCH
COURT.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER SENIOR LENDER DOCUMENT, SECOND PRIORITY
NOTEHOLDER DOCUMENT OR 2004 NOTEHOLDER DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.


 


8.8                                 NOTICES.  ALL NOTICES TO THE SENIOR LENDERS,
THE SECOND PRIORITY NOTEHOLDERS AND THE 2004 NOTEHOLDERS PERMITTED OR REQUIRED
UNDER THIS AGREEMENT MAY BE SENT TO THE CREDIT AGENT, SECOND PRIORITY NOTEHOLDER
AGENT AND 2004 NOTEHOLDER AGENT, RESPECTIVELY.  UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ANY NOTICE OR OTHER COMMUNICATION HEREIN REQUIRED OR PERMITTED
TO BE GIVEN SHALL BE IN WRITING AND MAY BE PERSONALLY SERVED, TELECOPIED,
ELECTRONICALLY MAILED OR SENT BY COURIER SERVICE OR U.S. MAIL AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER SERVICE, UPON
RECEIPT OF A TELECOPY OR ELECTRONIC MAIL OR FOUR BUSINESS DAYS AFTER DEPOSIT IN
THE U.S. MAIL (REGISTERED OR CERTIFIED, WITH POSTAGE PREPAID AND PROPERLY
ADDRESSED).  FOR THE PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO SHALL
BE AS SET FORTH BELOW EACH PARTY’S NAME ON THE SIGNATURE PAGES HERETO, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE TO ALL OF THE OTHER PARTIES.


 


8.9                                 FURTHER ASSURANCES.  EACH JUNIOR COLLATERAL
AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE JUNIOR OBLIGATIONS SECURED
PARTIES, AGREES THAT EACH OF THEM SHALL TAKE SUCH FURTHER ACTION AND SHALL
EXECUTE AND DELIVER TO THE APPLICABLE SENIOR COLLATERAL AGENT AND THE APPLICABLE
SENIOR OBLIGATIONS SECURED PARTIES SUCH ADDITIONAL DOCUMENTS AND INSTRUMENTS (IN
RECORDABLE FORM, IF REQUESTED) AS SUCH SENIOR COLLATERAL AGENT OR SENIOR
OBLIGATIONS SECURED

 

35

--------------------------------------------------------------------------------


 

Parties may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement.


 


8.10                           GOVERNING LAW.  THIS AGREEMENT HAS BEEN DELIVERED
AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK AND
SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES BOUND HEREBY
DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


8.11                           BINDING ON SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BE BINDING UPON THE CREDIT AGENT, THE SENIOR LENDERS, THE SECOND
PRIORITY NOTEHOLDER AGENT, THE SECOND PRIORITY NOTEHOLDERS, THE 2004 NOTEHOLDER
AGENT, THE 2004 NOTEHOLDERS, THE COMPANY AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS.


 


8.12                           SPECIFIC PERFORMANCE.  EACH SENIOR COLLATERAL
AGENT MAY DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT WITH RESPECT TO THE
OBLIGATIONS OF EACH JUNIOR COLLATERAL AGENT AND THE JUNIOR OBLIGATIONS SECURED
PARTIES.  EACH JUNIOR COLLATERAL AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE
JUNIOR OBLIGATIONS SECURED PARTIES, HEREBY IRREVOCABLY WAIVES ANY DEFENSE BASED
ON THE ADEQUACY OF A REMEDY AT LAW AND ANY OTHER DEFENSE THAT MIGHT BE ASSERTED
TO BAR THE REMEDY OF SPECIFIC PERFORMANCE IN ANY ACTION THAT MAY BE BROUGHT BY
THE APPLICABLE SENIOR COLLATERAL AGENT WITH RESPECT TO THE APPLICABLE SENIOR
OBLIGATIONS COLLATERAL.


 


8.13                           SECTION TITLES.  THE SECTION TITLES CONTAINED IN
THIS AGREEMENT ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY
KIND WHATSOEVER AND ARE NOT A PART OF THIS AGREEMENT.


 


8.14                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME DOCUMENT.


 


8.15                           AUTHORIZATION.  BY ITS SIGNATURE, EACH PERSON
EXECUTING THIS AGREEMENT ON BEHALF OF A PARTY HERETO REPRESENTS AND WARRANTS TO
THE OTHER PARTIES HERETO THAT IT IS DULY AUTHORIZED TO EXECUTE THIS AGREEMENT.


 


8.16                           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT AND
THE RIGHTS AND BENEFITS HEREOF SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE
BENEFIT OF EACH OF THE HOLDERS OF SENIOR LENDER CLAIMS, SECOND PRIORITY
NOTEHOLDER CLAIMS AND 2004 NOTEHOLDER CLAIMS.  NO OTHER PERSON SHALL HAVE OR BE
ENTITLED TO ASSERT RIGHTS OR BENEFITS HEREUNDER.


 


8.17                           EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN EXECUTED AND DELIVERED BY THE PARTIES HERETO.  THIS AGREEMENT
SHALL BE EFFECTIVE BOTH BEFORE AND AFTER THE COMMENCEMENT OF ANY INSOLVENCY OR
LIQUIDATION PROCEEDING.  ALL REFERENCES TO THE COMPANY OR ANY OTHER GRANTOR
SHALL INCLUDE THE COMPANY OR ANY OTHER GRANTOR AS DEBTOR AND
DEBTOR-IN-POSSESSION AND ANY RECEIVER OR TRUSTEE FOR THE COMPANY OR ANY OTHER
GRANTOR (AS THE CASE MAY BE) IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING.  UPON
THE EFFECTIVENESS OF THIS AGREEMENT, THE EXISTING INTERCREDITOR AGREEMENT SHALL
BE AMENDED AND RESTATED IN ITS ENTIRETY AND THE PROVISIONS OF THE EXISTING
INTERCREDITOR AGREEMENT SHALL BE SUPERSEDED BY THE PROVISIONS HEREOF.

 

36

--------------------------------------------------------------------------------


 


8.18                           CREDIT AGENT AND TRUSTEE.  IT IS UNDERSTOOD AND
AGREED THAT (A) DEUTSCHE BANK TRUST COMPANY AMERICAS IS ENTERING INTO THIS
AGREEMENT IN ITS CAPACITY AS CREDIT AGENT AND THE PROVISIONS OF ARTICLE VIII OF
THE NEW CREDIT AGREEMENT APPLICABLE TO DEUTSCHE BANK TRUST COMPANY AMERICAS AS
COLLATERAL AGENT THEREUNDER SHALL ALSO APPLY TO DEUTSCHE BANK TRUST COMPANY
AMERICAS AS CREDIT AGENT HEREUNDER, AND (B) WILMINGTON TRUST COMPANY IS ENTERING
IN THIS AGREEMENT IN ITS CAPACITY AS SECOND PRIORITY NOTEHOLDER AGENT AND 2004
NOTEHOLDER AGENT AND THE PROVISIONS OF ARTICLE 7 OF THE INDENTURES APPLICABLE TO
WILMINGTON TRUST COMPANY AS THE 2003 TRUSTEE AND 2004 TRUSTEE, AS THE CASE MAY
BE, THEREUNDER SHALL ALSO APPLY TO WILMINGTON TRUST COMPANY AS SECOND PRIORITY
NOTEHOLDER AGENT AND 2004 NOTEHOLDER AGENT HEREUNDER.


 


8.19                           DESIGNATIONS.  FOR PURPOSES OF THE PROVISIONS
HEREOF AND THE INDENTURES REQUIRING THE COMPANY TO DESIGNATE INDEBTEDNESS AS
“CREDIT AGREEMENT OBLIGATIONS”, “FIRST-LIEN CREDIT FACILITIES” OR “OTHER
FIRST-LIEN OBLIGATIONS”, OR ANY OTHER DESIGNATION FOR ANY OTHER PURPOSES
HEREUNDER OR UNDER THE INDENTURES, ANY SUCH DESIGNATION SHALL BE SUFFICIENT IF
THE RELEVANT DESIGNATION IS SET FORTH IN WRITING, SIGNED ON BEHALF OF THE
COMPANY BY AN OFFICER THEREOF AND DELIVERED TO THE CREDIT AGENT, THE SECOND
PRIORITY NOTEHOLDER AGENT AND THE 2004 NOTEHOLDER AGENT.  FOR ALL PURPOSES
HEREOF AND OF EACH OF THE 2003 INDENTURE AND THE 2004 INDENTURE, THE COMPANY
HEREBY DESIGNATES THE CREDIT FACILITY PROVIDED PURSUANT TO THE NEW CREDIT
AGREEMENT AS A FIRST-LIEN CREDIT FACILITY AND ANY OBLIGATIONS (AS DEFINED IN THE
SECURITY DOCUMENTS (AS DEFINED IN THE NEW CREDIT AGREEMENT)), INCLUDING ANY
OBLIGATIONS IN RESPECT OF THE NEW CREDIT AGREEMENT, AS “CREDIT AGREEMENT
OBLIGATIONS” UNDER EACH INDENTURE, IN EACH CASE WITH RESPECT TO THE SENIOR
LENDER LIENS ON THE SENIOR LENDER FIRST PRIORITY COLLATERAL.  FOR ALL PURPOSES
HEREOF AND OF THE 2003 INDENTURE, THE COMPANY HEREBY DESIGNATES THE 2004
INDENTURE AS A FIRST-LIEN CREDIT FACILITY AND ANY OBLIGATIONS (AS DEFINED IN THE
SECURITY DOCUMENTS (AS DEFINED IN THE 2004 INDENTURE)), INCLUDING ANY
OBLIGATIONS IN RESPECT OF THE 2004 INDENTURE AND THE 2004 NOTES, AS “CREDIT
AGREEMENT OBLIGATIONS” UNDER THE 2003 INDENTURE, IN EACH CASE WITH RESPECT TO
THE 2004 NOTEHOLDER LIENS ON THE 2004 NOTES FIRST LIEN COLLATERAL.


 


8.20                           RELATIVE RIGHTS.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, NOTHING IN THIS AGREEMENT IS INTENDED TO OR WILL
(A) AMEND, WAIVE OR OTHERWISE MODIFY THE PROVISIONS OF ANY SENIOR OBLIGATIONS
DOCUMENT OR PERMIT THE COMPANY OR ANY SUBSIDIARY TO TAKE ANY ACTION, OR FAIL TO
TAKE ANY ACTION, TO THE EXTENT SUCH ACTION OR FAILURE WOULD OTHERWISE CONSTITUTE
A BREACH OF, OR DEFAULT UNDER, ANY SENIOR OBLIGATIONS DOCUMENT, EXCEPT TO THE
EXTENT SUCH AMENDMENT, WAIVER, MODIFICATION, ACTION OR FAILURE RELATED TO ANY
JUNIOR LIEN THEREUNDER AND EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR IN
SECTIONS 4.2, 5.6, 5.7 AND 6.1 OF THIS AGREEMENT, (B) CHANGE THE RELATIVE
PRIORITIES OF THE SENIOR OBLIGATIONS OR THE SENIOR LIENS GRANTED UNDER THE
SENIOR OBLIGATIONS DOCUMENTS ON THE COMMON COLLATERAL (OR ANY OTHER ASSETS) HELD
BY ANY SENIOR OBLIGATIONS SECURED PARTY AS AMONG SUCH SENIOR OBLIGATIONS SECURED
PARTY AND THE OTHER SENIOR OBLIGATIONS SECURED PARTIES, (C) OTHERWISE CHANGE THE
RELATIVE RIGHTS OF ANY SENIOR OBLIGATIONS SECURED PARTY HOLDING THE SENIOR LIENS
IN ANY COMMON COLLATERAL IN RESPECT OF SUCH COMMON COLLATERAL AS AMONG SUCH
SENIOR OBLIGATIONS SECURED PARTY AND THE OTHER SENIOR OBLIGATIONS SECURED
PARTIES OR (D) OBLIGATE THE COMPANY OR ANY SUBSIDIARY TO TAKE ANY ACTION, OR
FAIL TO TAKE ANY ACTION, THAT WOULD OTHERWISE CONSTITUTE A BREACH OF, OR DEFAULT
UNDER, ANY SENIOR OBLIGATIONS DOCUMENT, EXCEPT TO THE EXTENT SUCH BREACH OR
DEFAULT RELATED TO ANY JUNIOR LIEN THEREUNDER AND EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED FOR IN SECTIONS 4.2, 5.6, 5.7 AND 6.1 OF THIS AGREEMENT.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Credit Agent:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Credit Agent,

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

222 S. Riverside Plaza
MS CH105-2900
Chicago, IL 60606
Attention:  Marla Heller
Telecopy No.:  (312) 537-1324

 

 

 

 

 

Second Priority Noteholder Agent:

 

 

 

WILMINGTON TRUST COMPANY,
as Second Priority Noteholder Agent,

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention:  Mary St. Amand
Telecopy No.:  (302) 636-4140

 

--------------------------------------------------------------------------------


 

 

2004 Noteholder Agent:

 

 

 

WILMINGTON TRUST COMPANY,
as 2004 Noteholder Agent,

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention:  Mary St. Amand
Telecopy No.:  (302) 636-4140

 

--------------------------------------------------------------------------------


 

 

PLIANT CORPORATION

 

 

 

By:

 

 

 

 

Name: Brian E. Johnson

 

 

Title:  Executive Vice-President

 

 

 

Address:

 

 

 

1475 Woodsfield Road, Suite 700
Schamburg, IL 60173
Attention:  Chief Financial Officer
Telecopy No.:  (847) 969-3361

 

--------------------------------------------------------------------------------